Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 21, 2014

among

MULTI-COLOR CORPORATION,

COLLOTYPE INTERNATIONAL HOLDINGS PTY LIMITED,

and

CERTAIN SUBSIDIARIES,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and U.S. L/C Issuer,

WESTPAC BANKING CORPORATION,

as Australian Administrative Agent and

Australian L/C Issuer,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

and

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

JPMORGAN CHASE BANK, N.A.

and

BMO HARRIS FINANCING, INC.,

as Co-Syndication Agents,

and

The Other Lenders Party Hereto

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

BMO CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   Article I.       DEFINITIONS AND ACCOUNTING TERMS        1    1.01
  Defined Terms        1    1.02   Other Interpretive Provisions      36    1.03
  Accounting Terms      37    1.04   Rounding      38    1.05   Spot Rates;
Currency Equivalents      38    1.06   Times of Day      38    1.07   Letter of
Credit Amounts      38    1.08   Code of Banking Practice      38    1.09  
Change of Currency      38    Article II.       the COMMITMENTS and Credit
Extensions      39    2.01   Committed Loans      39    2.02   Borrowings,
Conversions and Continuations of Committed Loans      40    2.03   Letters of
Credit      41    2.04   Swing Line Loans      50    2.05   Prepayments      53
   2.06   Termination or Reduction of Commitments      54    2.07   Repayment of
Loans      54    2.08   Interest      55    2.09   Fees      56    2.10  
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate   
  56    2.11   Evidence of Debt      57    2.12   Payments Generally; Agents’
Clawback      57    2.13   Sharing of Payments by Lenders      59    2.14  
Designated Borrowers      60    2.15   Increase in Commitments      61    2.16  
Cash Collateral      62    2.17   Defaulting Lenders      63    Article III.    
  TAXES, YIELD PROTECTION AND ILLEGALITY      66    3.01   Taxes      66    3.02
  Illegality and Designated Lenders      70   



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page   3.03   Inability to Determine Rates      70    3.04   Increased
Costs; Reserves on Eurocurrency Rate Loans      71    3.05   Compensation for
Losses      73    3.06   Mitigation Obligations; Replacement of Lenders      73
   3.07   Survival      74    Article IV.       CONDITIONS PRECEDENT TO Credit
Extensions      74    4.01   Conditions of Initial Credit Extension      74   
4.02   Conditions to all Credit Extensions      78    Article V.      
REPRESENTATIONS AND WARRANTIES      79    5.01   Existence, Qualification and
Power      79    5.02   Authorization; No Contravention      79    5.03  
Governmental Authorization; Other Consents      80    5.04   Binding Effect     
80    5.05   Financial Statements; No Material Adverse Effect      80    5.06  
Litigation      81    5.07   No Default      81    5.08   Ownership of Property;
Liens      81    5.09   Environmental Compliance      81    5.10   Insurance   
  81    5.11   Taxes      81    5.12   ERISA Compliance      82    5.13  
Subsidiaries; Equity Interests      83    5.14   Margin Regulations; Investment
Company Act      83    5.15   Disclosure      83    5.16   Compliance with Laws
     83    5.17   Taxpayer Identification Number; Other Identifying Information
     84    5.18   Intellectual Property; Licenses, Etc      84    5.19  
Representations as to Foreign Obligors      84    5.20   Solvency      85   
5.21   Existing Australian Charges      85    5.22   Sanctions Concerns and
Anti-Corruption Laws      85    Article VI.       AFFIRMATIVE COVENANTS      86
   6.01   Financial Statements      86    6.02   Certificates; Other Information
     87   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page  

6.03

  Notices      89   

6.04

  Payment of Obligations      89   

6.05

  Preservation of Existence, Etc      89   

6.06

  Maintenance of Properties      89   

6.07

  Maintenance of Insurance      89   

6.08

  Compliance with Laws      90   

6.09

  Books and Records      90   

6.10

  Inspection Rights      90   

6.11

  Use of Proceeds      90   

6.12

  Approvals and Authorizations      90   

6.13

  Additional Subsidiary Guarantors; Real Property      91   

6.14

  Environmental Matters      93   

6.15

  Further Assurances      93   

6.16

  Anti-Corruption Laws      93   

6.17

  Post-Closing Obligations      93   

Article VII.

  NEGATIVE COVENANTS      94   

7.01

  Liens      94   

7.02

  Investments      95   

7.03

  Indebtedness      96   

7.04

  Fundamental Changes      99   

7.05

  Dispositions      100   

7.06

  Restricted Payments      101   

7.07

  Change in Nature of Business      102   

7.08

  Transactions with Affiliates      102   

7.09

  Burdensome Agreements      102   

7.10

  Use of Proceeds      103   

7.11

  Financial Covenants      103   

7.12

  Capital Expenditures      103   

7.13

  Modification of Certain Documents      103   

7.14

  Cancellation of Debt      103   

7.15

  Sanctions      104   

7.16

  Anti-Corruption Laws      104   

Article VIII.

  EVENTS OF DEFAULT AND REMEDIES      104   

8.01

  Events of Default      104   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page  

8.02

  Remedies Upon Event of Default      106   

8.03

  Application of Funds      107   

Article IX.

  AGENTS      108   

9.01

  Appointment and Authority      108   

9.02

  Rights as a Lender      109   

9.03

  Exculpatory Provisions      109   

9.04

  Reliance by Agents      110   

9.05

  Delegation of Duties      110   

9.06

  Resignation of an Agent      110   

9.07

  Non-Reliance on Agents and Other Lenders      112   

9.08

  No Other Duties, Etc      112   

9.09

  Agents May File Proofs of Claim      112   

9.10

  Collateral and Guaranty Matters      114   

9.11

  Secured Cash Management Agreements and Swap Contracts      114   

Article X.

  MISCELLANEOUS      115   

10.01

  Amendments, Etc      115   

10.02

  Notices; Effectiveness; Electronic Communication      117   

10.03

  No Waiver; Cumulative Remedies      119   

10.04

  Expenses; Indemnity; Damage Waiver      120   

10.05

  Payments Set Aside      121   

10.06

  Successors and Assigns      122   

10.07

  Treatment of Certain Information; Confidentiality      126   

10.08

  Right of Setoff      127   

10.09

  Interest Rate Limitation      128   

10.10

  Counterparts; Integration; Effectiveness      128   

10.11

  Survival of Representations and Warranties      128   

10.12

  Severability      129   

10.13

  Replacement of Lenders      129   

10.14

  Governing Law; Jurisdiction; Etc      130   

10.15

  Waiver of Jury Trial      131   

10.16

  No Advisory or Fiduciary Responsibility      131   

10.17

  USA PATRIOT Act Notice      131   

10.18

  Judgment Currency      132   

10.19

  Facility Allocation Mechanism      132   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page  

10.20

  Limitations of Liability      135   

10.21

  Stamp Duties and GST      136   

10.22

  Other Acknowledgements      136   

10.23

  Parallel Debt; Administrative Agent as Holder of Security      136   

10.24

  Electronic Execution of Assignments and Certain Other Documents      138   

10.25

  Amendment and Restatement; No Novation      138   

Article XI.

  PPSA & Privacy      138   

11.01

  PPSA further steps      138   

11.02

  PPSA Waivers      139   

11.03

  Other Rights      140   

11.04

  PPSA Undertaking      140   

11.05

  PPSA Confidentiality      140   

11.06

  Interpretation      141   

11.07

  Privacy      141   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

   Mandatory Cost Formulae

1.01(b)

   Unrestricted Foreign Subsidiaries

2.01

   Commitments and Applicable Percentages

2.03

   Existing Letters of Credit

5.06

   Litigation

5.09

   Environmental Matters

5.11

   Taxes

5.13

   Subsidiaries; Other Equity Investments

5.17

   Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

5.18

   Intellectual Property Matters

6.17

   Post-Closing Obligations

7.01

   Existing Liens

7.03

   Existing Indebtedness

10.02

   Agents’ Offices; Certain Addresses for Notices EXHIBITS    Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   U.S. Loan Note

C-2

   Australian Loan Note

C-3

   Swing Line Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   U.S. Guaranty and Collateral Agreement

G

   Australian Deed of Guarantee and Indemnity

H

   Designated Borrower Request and Assumption Agreement

I

   Designated Borrower Notice

J

   Australian Verification Certificate

K

   Notice of Loan Prepayment

L

   U.S. Tax Compliance Certificates



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is dated as of
November 21, 2014, among MULTI-COLOR CORPORATION, an Ohio corporation (the
“Company”), COLLOTYPE INTERNATIONAL HOLDINGS PTY LIMITED, an Australian company
limited by shares and registered in South Australia (the “Australian Borrower”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.14 (each
a “Designated Borrower” and, together with the Company and the Australian
Borrower, the “Borrowers” and, each, a “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and U.S. L/C
Issuer, and WESTPAC BANKING CORPORATION, as Australian Administrative Agent and
Australian L/C Issuer.

The Company, the Australian Borrower, Bank of America, N.A., Westpac Banking
Corporation and certain other financial institutions are parties to that certain
Credit Agreement originally entered into as of February 29, 2008 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).

The Company has requested that the Lenders amend and restate the Existing Credit
Agreement and in connection therewith provide a revolving credit facility (which
includes letters of credit) and the Lenders are willing to do so on the terms
and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Debtor” has the meaning set forth in the U.S. Guaranty and Collateral
Agreement.

“Acquired Indebtedness” means Indebtedness of a Person which was (a) existing at
the time such Person became a Subsidiary or (b) assumed by the Company or a
Subsidiary of the Company pursuant to a Permitted Acquisition, and in each case
was not created or incurred in connection with or in anticipation of such Person
becoming a Subsidiary or such Permitted Acquisition.

“Act” has the meaning specified in Section 10.17.

“Additional Senior Notes” means any additional senior unsecured notes issued or
incurred after the Closing Date pursuant to, and in accordance with, the
indenture governing the Senior Notes or any other indenture or documentation in
form and substance satisfactory to the Administrative Agent.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as Administrative Agent under any of the
Loan Documents, or any successor Administrative Agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Australian Administrative Agent and the Administrative Agent.
The term “Agent”, however, shall not include the Co-Documentation Agents or
Co-Syndication Agents listed on the cover page hereof.

“Aggregate Australian Commitment” means the aggregate amount of the Australian
Commitments of each Australian Sub-facility Lender. The Aggregate Australian
Commitment as of the Closing Date is Forty Million Dollars ($40,000,000).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate U.S. Commitment” means the aggregate amount of the U.S. Commitments
of each U.S. Sub-facility Lender with a U.S. Commitment. The Aggregate U.S.
Commitment as of the Closing Date is Four Hundred Sixty Million Dollars
($460,000,000).

“Agreement” means this Credit Agreement.

“Alternative Currency” means Euro and each other currency (other than Dollars)
that is approved by each of the U.S. Sub-facility Lenders with a U.S. Commitment
from time to time subsequent to the Closing Date.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate U.S. Commitment and $50,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate U.S. Commitment.

“Applicable Percentage” means (a) with respect to any U.S. Sub-facility Lender
with respect to the U.S. Sub-facility at any time, the percentage (carried out
to the ninth decimal place) of the Aggregate U.S. Commitments, if any,
represented by such Lender’s U.S. Commitment at such time, (b) with respect to
any Australian Sub-facility Lender with respect to the Australian Sub-facility
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Australian Commitments represented by such Lender’s Australian
Commitment at such time and (c) with respect to any Lender with respect to the
Credit Facilities at any time, the percentage (carried out to the ninth decimal
place) of the Aggregate Commitments represented by such Lender’s Commitment at
such time. If the commitment of each Lender to make Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing Level

   Consolidated Senior
Secured Leverage
Ratio    Applicable
Rate for
Eurocurrency
Rate Loans/
BBSY Loans/
Letter of
Credit Fees     Applicable
Rate for
Base Rate
Loans     Commitment
Fee  

1

   > 3.00      2.50 %      1.50 %      0.45 % 

2

   > 2.50 but < 3.00      2.25 %      1.25 %      0.45 % 

3

   > 2.00 but < 2.50      2.00 %      1.00 %      0.40 % 

4

   > 1.25 but < 2.00      1.75 %      0.75 %      0.35 % 

5

   < 1.25      1.50 %      0.50 %      0.30 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Secured Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered. The Applicable
Rate in effect from the Closing Date through the date on which the Compliance
Certificate with respect to the first full fiscal quarter ending after the
Closing Date is delivered (or required to be delivered pursuant to
Section 6.02(a)) shall be determined based upon Pricing Level 4. Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in
Australian Dollars or the Alternative Currency, the local time in the place of
settlement for such Australian Dollars or Alternative Currency as may be
determined by the Australian Administrative Agent, the Australian L/C Issuer,
the Administrative Agent or the U.S. L/C Issuer, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the applicable Agent, in substantially the
form of Exhibit E or any other form approved by the applicable Agent.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of such date for the fiscal year ended
March 31, 2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Company and such
Subsidiaries, including the notes thereto.

“Australian Administrative Agent” means Westpac in its capacity as Australian
administrative agent under any of the Loan Documents, or any successor
Australian Administrative Agent.

“Australian Administrative Agent’s Office” means, with respect to any currency,
the Australian Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 10.02 with respect to such currency, or such other address
or account with respect to such currency as the Australian Administrative Agent
may from time to time notify to the Company and the Lenders.

“Australian Borrower” has the meaning set forth in the preamble hereto.

“Australian Collateral” means “Mortgaged Property” as defined in the Australian
Deed of Guarantee and Indemnity.

“Australian Commitment” means, as to any Australian Sub-facility Lender, the
obligation of such Lender, if any, to make Australian Loans and participate in
Australian Letters of Credit, in an aggregate principal and/or face amount not
to exceed the amount set forth under the heading “Australian Commitment” under
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof.

“Australian Deed of Guarantee and Indemnity” means the Deed of Guarantee and
Indemnity executed and delivered by certain Subsidiaries of the Company
incorporated under the Laws of Australia in favor of the Australian
Administrative Agent in its own capacity and as agent for the Australian
Sub-facility Lenders, substantially in the form of Exhibit G.

“Australian Dollar” and “AUD” mean lawful money of Australia.

“Australian L/C Advance” means, with respect to each Australian Sub-facility
Lender, such Australian Sub-facility Lender’s funding of its participation in
any Australian L/C Borrowing in accordance with its Applicable Percentage. All
Australian L/C Advances shall be denominated in Australian Dollars.

 

4



--------------------------------------------------------------------------------

“Australian L/C Borrowing” means an extension of credit resulting from a drawing
under any Australian Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Committed Borrowing. All Australian L/C Borrowings
shall be denominated in Australian Dollars.

“Australian L/C Issuer” means Westpac in its capacity as issuer of Australian
Letters of Credit hereunder, or any successor issuer of Australian Letters of
Credit hereunder.

“Australian L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Australian Letters
of Credit plus the aggregate of all Unreimbursed Amounts in relation to all
outstanding Australian Letters of Credit, including all Australian L/C
Borrowings. For the purposes of computing the amount available to be drawn under
any Australian Letter of Credit, the amount of such Australian Letter of Credit
shall be determined in accordance with Section 1.07. For all purposes of this
Agreement, if on any date of determination an Australian Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Australian Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Australian Letter of Credit” means any letter of credit issued hereunder by the
Australian L/C Issuer and shall include the applicable Existing Letters of
Credit. An Australian Letter of Credit may be a commercial letter of credit or a
standby letter of credit; provided, however, that any such commercial letters of
credit issued hereunder shall provide for payment in cash and at sight only and
not pursuant to time drafts. Australian Letters of Credit shall be issued in
Australian Dollars.

“Australian Letter of Credit Sublimit” means an amount equal to $10,000,000. The
Australian Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Australian Commitments.

“Australian Loan” has the meaning specified in Section 2.01(b).

“Australian Loan Party” means, collectively, the Australian Borrower and each
Subsidiary Guarantor that is incorporated or organized under the laws of
Australia or any political subdivision thereof.

“Australian Reaffirmation Agreement” means that certain Reaffirmation Agreement
dated as of the Closing Date by and among the Australian Administrative Agent,
Multi-Color Australia LLC and Multi-Color Australia Acquisition Pty Limited.

“Australian Security Documents” means, collectively, (a) the Australian Deed of
Guarantee and Indemnity dated on or about the date of this Agreement in the form
of Exhibit G, (b) a share mortgage dated February 29, 2008 executed and
delivered by the Company in favor of the Administrative Agent in its own
capacity and as agent for the Australian Administrative Agent in its own
capacity and the Lenders in respect of 66% of the share capital in Multi-Color
Australia Holdings Pty Limited (ACN 129 274 719), (c) a share pledge dated
February 29, 2008 executed and delivered by Multi-Color Australia Acquisition
Pty Limited (ACN 129 275 181) in favor of the Australian Administrative Agent in
its own capacity and as agent for the Australian Sub-facility Lenders in respect
of the entire share capital of Multi-Color Australia LLC, (d) a share mortgage
dated February 29, 2008 executed and delivered by Multi-Color Australia LLC in
favor of the Australian Administrative Agent in its own capacity and as agent
for the Australian Sub-facility Lenders in respect of the entire share capital
in Magnus Donners Pty Limited (ACN 008 102 207) and the entire share capital in
Collotype International Holdings Pty Limited (ACN 007 625 015) held by
Multi-Color Australia LLC from time to time, (e) a deed of charge dated February
29, 2008

 

5



--------------------------------------------------------------------------------

executed and delivered by Multi-Color Australia Holdings Pty Limited (ACN 129
274 719), Multi-Color Australia Finance Pty Limited (ACN 129 274 979) and
Multi-Color Australia Acquisition Pty Limited (ACN 129 275 181) in favor of the
Australian Administrative Agent in its own capacity and as agent for the
Australian Sub-facility Lenders, (f) a lien dated February 29, 2008 executed and
delivered by Multi-Color Australia LLC in favor of the Australian Administrative
Agent in its own capacity and as agent for the Australian Sub-facility Lenders,
(g) a fixed and floating charge dated May 7, 2002 executed and delivered by
Collotype Services Pty Limited (ACN 007 628 015) (now known as Collotype
International Holdings Pty Limited) in favor of Westpac with Australian
Securities and Investments Commission Charge Number 861224, (h) a fixed and
floating charge dated August 23, 2006 executed and delivered by Barossa
Printmasters Pty Limited (ACN 008 512 539) (now known as Collotype Labels
Barossa Pty Ltd) in favor of Westpac with Australian Securities and Investments
Commission Charge Number 1349772, (i) a fixed and floating charge dated
August 26, 2003 executed and delivered by Collotype Labels International Pty
Limited (ACN 068 407 478) in favor of Westpac with Australian Securities and
Investments Commission Charge Number 973294, (j) a fixed and floating charge
dated August 26, 2003 executed and delivered by Collotype BSM Labels Pty Limited
(ACN 007 665 189) in favor of Westpac with Australian Securities and Investments
Commission Charge Number 973295), (k) a fixed and floating charge dated May 7,
2003 executed and delivered by Colourcraft Labels Pty Limited (ACN 003 411 194)
(now known as Multi-Color (Qld) Pty Ltd) in favor of Westpac with Australian
Securities and Investments Commission Charge Number 949912, (l) a fixed and
floating charge dated August 23, 2006 executed and delivered by Nationwide
Labelling Pty Limited (ACN 120 050 204) (now known as Multi-Color (SA) Pty
Limited) in favor of Westpac with Australian Securities and Investments
Commission Charge Number 1349773, (m) a deed of charge dated March 1, 2008
executed and delivered by Magnus Donners Pty Limited (ACN 008 102 207),
Collotype Labels Pty Limited (ACN 007 514 856), Collotype iPack Pty Limited (ACN
120 050 160) and Ever-Redi Press Pty Limited (ACN 115 294 267) (now known as
Collotype Labels Griffith Pty Ltd) in favor of the Australian Administrative
Agent in its own capacity and as agent for the Australian Sub-facility Lenders,
(n) a debenture dated September 14, 1953 executed and delivered by The Collotype
Limited (ACN 007 514 856) (now known as Collotype Labels Pty Limited) in favor
of Westpac with Australian Securities Investments Commission charge number
389826), (o) a fixed and floating charge dated on or about August 23, 2006
executed and delivered by Nationwide Printpack Pty Ltd (ACN 120 050 160) (now
known as Collotype Ipack Pty Ltd) in favor of Westpac, (p) a general security
agreement dated on or about the date of this Agreement executed and delivered by
Labelmakers Wine Division Pty Ltd (ACN 007 691 483) in favor of the Australian
Administrative Agent in its own capacity and as agent for the Australian
Sub-facility Lenders, (q) the Australian Reaffirmation Agreement and (r) all
other documents delivered to the Australian Administrative Agent granting or
perfecting a Lien on the property of any Person for the benefit of the
Australian Sub-facility Lenders, including, without limitation, all financing
statements filed in connection therewith, any intellectual property security
agreements, blocked account agreements or control agreements that may be
required to be delivered pursuant to this Agreement or any other Loan Document
with respect to such property, and all other security documents hereafter
delivered to the Australian Administrative Agent granting or perfecting a Lien
on such property of any Person to secure the obligations and liabilities of any
applicable Australian Loan Party.

“Australian Sub-facility” means, collectively, the Australian Loans and the
Australian Letters of Credit.

“Australian Sub-facility Lender” means each Lender that has an Australian
Commitment.

 

6



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (0.50%), (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurocurrency Rate plus 1%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans are only available to the Company or a Designated Borrower that
is a U.S. Loan Party and shall be denominated in Dollars.

“BBSY Committed Loan” means a Committed Loan that is a BBSY Loan.

“BBSY Loan” means a Loan that bears interest based on the BBSY Rate. All BBSY
Loans shall be denominated in Australian Dollars.

“BBSY Rate” means the average Bank Bill Swap Bid Rate displayed at or about
10:30am, Sydney, Australia time on the applicable rate set date on the Reuters
screen BBSY page for a term equivalent to the applicable Interest Period. If
(a) for any reason that rate is not displayed for a term equivalent to that
period, or (b) the basis on which that rate is displayed is changed and in the
opinion of the Australian Administrative Agent it ceases to reflect the
Australian Sub-facility Lenders’ cost of funding to the same extent as at the
date of this Agreement, then BBSY Rate will be the rate determined by the
Australian Administrative Agent to be the average of the buying rates quoted to
the Australian Administrative Agent by 3 Australian banks selected by the
Australian Administrative Agent at or about that time on that date. The buying
rates must be for bills of exchange accepted by an Australian bank and which
have a term equivalent to the period. If there are no buying rates the rate will
be the rate determined by the Australian Administrative Agent to be its cost of
funds.

“Bluegrass Acquisition” means the acquisition by MCC-Norwood, LLC of all or
substantially all of the assets used in the operations of Bluegrass Labels
Company, LLC from Bluegrass Labels Company, LLC and the Graphic Packaging
International Inc.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

7



--------------------------------------------------------------------------------

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located with
respect to Obligations denominated in Dollars or an Alternative Currency,
(b) where the Australian Administrative Agent’s Office is located with respect
to Obligations denominated in Australian Dollars, (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market, (d) if such day relates
to any interest rate settings as to a Eurocurrency Rate Loan denominated in
Euro, any fundings, disbursements, settlements and payments in Euro in respect
of any such Eurocurrency Rate Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means a TARGET Day, (e) if such day relates to any interest rate settings as to
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency and (f) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency .

“Cash Collateralize” means, to pledge and deposit with or deliver to the
applicable Agent, for the benefit of the applicable L/C Issuer or the Swing Line
Lender (as applicable) or the Lenders, as collateral for L/C Obligations, the
Obligations in respect of Swing Line Loans, or obligations of the Lenders to
fund participations in respect of either thereof (as the context may require),
(a) cash or deposit account balances, (b) backstop letters of credit entered
into on terms, from issuers and in amounts satisfactory to the applicable Agent
and the applicable L/C Issuer, and/or (c) if the applicable Agent and the
applicable L/C Issuer or Swing Line Lender shall agree, in their sole
discretion, other credit support, in each case, in Dollars or Australian Dollars
(with respect to the collateral to be provided for Australian Letters of Credit)
and pursuant to documentation in form and substance satisfactory to the
applicable Agent and such L/C Issuer or Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Loan Party or any of its Restricted Foreign Subsidiaries
free and clear of all Liens (other than Liens permitted under Section 7.01):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

8



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, or repurchase obligations of, any commercial bank that
(i) (A) is a Lender or (B) (1) in the case of any such Investment owned by a
U.S. Loan Party, is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System or (2) in all other cases, is organized under the national, provisional
or local laws of the jurisdiction of the applicable Subsidiary, and (ii) has
combined capital and surplus of at least $1,000,000,000 (or the equivalent in
any local currency), in each case with maturities of not more than one hundred
eighty (180) days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are rated at least
“AA” (or the then equivalent grade) by S&P or “Aa2” (or the then equivalent
grade) by Moody’s or the equivalent grade by any other nationally recognized
statistical rating organization and the portfolios of which are limited solely
to Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is an Agent, a Lender or an Affiliate of an Agent or a
Lender, in its capacity as a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its

 

9



--------------------------------------------------------------------------------

subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 40% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 40% or more of the combined voting power of
such securities; or

(d) a “change of control” (as defined in the documentation governing any
Indebtedness permitted under Section 7.03(l)), or the equivalent thereof, shall
have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the U.S. Collateral and the Australian Collateral.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

10



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans or BBSY Loans, having the same Interest Period made by each of the
applicable Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01(b).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans or BBSY Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or in the case of
Committed Loans (other than Australian Loans) such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Computation Period” means, as to any applicable date of determination the four
fiscal quarters then ended or most recently ended prior to such date.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) stock option expense under FASB ASC 718 for such
period, (v) acquisition costs and expenses under FASB ASC 805 for such period,
including professional, attorney’s and other fees related to the Bluegrass
Acquisition and Permitted Acquisitions in aggregate amount for such period not
to exceed the greater of (A) $750,000 and (B) 1.5% of the aggregate purchase
prices paid during such period in connection with the Bluegrass Acquisition and
such Permitted Acquisitions, (vi) adjustments relating to Permitted Acquisitions
in an aggregate amount for such period not to exceed 2.5% of Consolidated EBITDA
for such period (determined without giving effect to this clause (vi)) or as
otherwise approved by the Administrative Agent, (vii) actual expenses incurred
in connection with the closure of the manufacturing facilities located in
(A) Greensboro, North Carolina in an amount not to exceed $1,500,000 and
(B) Norway, Michigan and Watertown, Wisconsin in an aggregate amount not to
exceed $2,500,000 and (viii) other non-recurring expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Company and its Subsidiaries for
such period and (ii) all non-recurring non-cash items increasing Consolidated
Net Income for such period. For the avoidance of doubt, Consolidated EBITDA for
any applicable period of determination shall be calculated on a pro forma basis
to include the Consolidated EBITDA attributable to any Person, business or line
of business acquired during such period pursuant to the Bluegrass Acquisition or
any Permitted Acquisition and to exclude the Consolidated EBITDA attributable to
any Person, business or line of business sold or disposed of during

 

11



--------------------------------------------------------------------------------

such period, in each case as if such acquisition, sale or disposition, as the
case may be, occurred on the first day of the applicable period for which
Consolidated EBITDA is being calculated. Notwithstanding the foregoing,
Consolidated EBITDA attributable to the Bluegrass Acquisition for the fiscal
quarter ended December 31, 2013 shall be equal to $2,708,485.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
consisting of the drawn amounts of letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Company or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Company, the ratio of (a) Consolidated EBITDA for the Computation
Period to (b) Consolidated Interest Charges for such Computation Period.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the Computation Period.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Company
and its Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.

“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the total amount of
Consolidated Funded Indebtedness that is secured by a Lien on any asset or
property of the Company or any of its Subsidiaries.

“Consolidated Senior Secured Leverage Ratio” means, as of the last day of any
fiscal quarter of the Company, the ratio of (a) Consolidated Secured
Indebtedness as of such date to (b) Consolidated EBITDA for the Computation
Period.

 

12



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Facilities” means the collective reference to the U.S. Sub-facility, the
Australian Sub-facility and any other applicable credit facility established
hereunder from time to time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, Eurocurrency Rate Loans or BBSY Loans, an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate
Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurocurrency Rate Loan or a BBSY Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate and any Mandatory
Cost) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent (and, in the case of an Australian
Sub-facility Lender, the Australian Administrative Agent) and the Company in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the applicable Agent, the
applicable L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days of the date when due, (b) has notified any Borrower, any Agent, any L/C
Issuer or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Company, to confirm in writing to the Administrative
Agent and the Company that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c)

 

13



--------------------------------------------------------------------------------

upon receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the Australian
Administrative Agent, the L/C Issuers, the Swing Line Lender and each other
Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory (or any Governmental Authority of such country or
territory) is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 3.02.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, but excluding the
grant of any Lien) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in an Alternative Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency, and (c) with respect to any amount denominated in Australian Dollars,
the equivalent amount thereof in Dollars as determined by the Administrative
Agent or the U.S. L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with Australian Dollars.

 

14



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States. Notwithstanding the foregoing,
ChileanLabelCorp Holdings, LLC, LabelCorp International, LLC and Multi-Color
Australia LLC shall each be deemed not to be a Domestic Subsidiary.

“Dutch Security Documents” means collectively, (a) a notarial deed of pledge
shares dated October 25, 2011 among the Company, the Administrative Agent and
New Holdco BV1 relating to the grant by the Company of a Lien over 66% of the
shares of New Holdco BV1; (b) a notarial deed of pledge shares dated October 25,
2011 among the New Holdco BV1, the Administrative Agent and New Holdco BV2
relating to the grant by New Holdco BV1 of a Lien over 66% of the shares of New
Holdco BV2, (c) a notarial deed of pledge shares (second ranking) to be entered
into in accordance with Section 6.17 among the Company, the Administrative Agent
and New Holdco BV1 relating to the grant by the Company of a Lien over 66% of
the shares of New Holdco BV1; and (d) a notarial deed of pledge shares (second
ranking) to be entered into in accordance with Section 6.17 among the New Holdco
BV1, the Administrative Agent and New Holdco BV2 relating to the grant by New
Holdco BV1 of a Lien over 66% of the shares of New Holdco BV2.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests

 

15



--------------------------------------------------------------------------------

in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =

  

Eurocurrency Base Rate

      1.00 – Eurocurrency Reserve Percentage   

Where,

“Eurocurrency Base Rate” means,

(a) with respect to any Eurocurrency Rate Loan for such Interest Period, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or other
commercially available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) with respect to any Base Rate Loan, LIBOR or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg

 

16



--------------------------------------------------------------------------------

screen page (or other commercially available source providing quotations of
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars delivered in the
London interbank market for a term of one month commencing that day;

provided that to the extent that a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied to the applicable Interest Period
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

Notwithstanding the foregoing, if (i) LIBOR is not available for an Alternative
Currency, the Eurocurrency Rate shall refer to such other rate customarily used
by the Administrative Agent for such Alternative Currency and (ii) the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency or made to a Borrower that is not a U.S. Loan Party must be
Eurocurrency Rate Loans.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of, a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 2.7 of the
U.S. Guaranty and Collateral Agreement and any other “keepwell, support or other
agreement” for the benefit of such Loan Party and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guarantee
of such Loan Party, or a grant by such Loan Party of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

17



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to either Agent, any Lender, either L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), in each case by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction
described in clause (a), above, (c) except as provided in the following
sentence, in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 10.13), any U.S. federal withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 3.01(a) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA. Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include (i) any withholding tax imposed
at any time on payments made by or on behalf of a Foreign Obligor organized
under the laws of Australia to any Lender hereunder or under any other Loan
Document, or (ii) any withholding tax imposed at any time on payments made by or
on behalf of any other Foreign Obligor to any U.S. Sub-facility Lender hereunder
or under any other Loan Document, provided, in each case, that such Lender shall
have complied with Section 3.01(e).

“Existing Australian Charges” means, collectively, (i) registered charge no.
303248 dated January 19, 1965 granted by Collotype International Holdings Pty
Limited in favor of Australasian Finance Co. Proprietary Ltd ACN 007 562 281
(which originally had South Australian Company Number (SA) C0006333M and was
subsequently known as Deckert & Roney Pty Limited before being deregistered) and
(ii) registered charge no. 303249 dated June 24, 1965 granted by Collotype
International Holdings Pty Limited in favor of SABCo Limited ACN 007 870 475
(which originally had South Australian Company Number (SA) C0043695M).

“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.

“Existing Letters of Credit” means letters of credit issued under and pursuant
to the Existing Credit Agreement and outstanding as of the Closing Date as set
forth on Schedule 2.03.

“Facilities” means, collectively, the Australian Sub-facility and the U.S.
Sub-facility, each being a “Facility”.

“FAM” means the mechanism for the allocation and exchange of interests in the
Facilities and collections thereunder established under Section 10.19.

“FAM Dollar Lender” means any Lender that has made or holds no Loans in
Australian Dollars and has no Australian Commitments.

“FAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 10.19.

“FAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 8.01(f) shall occur in respect of the Company, the Australian Borrower
or any other Loan Party, (b) an

 

18



--------------------------------------------------------------------------------

acceleration of the maturity of the Loans pursuant to Article VIII shall occur,
(c) after the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have been directed to exercise remedies on a material
portion of the Collateral, or (d) a payment default shall occur with respect to
payments due on the Maturity Date of any of the Facilities.

“FAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate of the Specified
Obligations owed to such Lender and such Lender’s participation in the then
aggregate undrawn and unexpired amount of the Letters of Credit outstanding
immediately prior to giving effect to the FAM Exchange and (b) the denominator
shall be the aggregate of the Specified Obligations owed to all the Lenders and
the then aggregate undrawn and unexpired amount of the Letters of Credit
outstanding immediately prior to giving effect to the FAM Exchange. For purposes
of computing each Lender’s FAM Percentage, all Specified Obligations and the
then aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit which are denominated in Australian Dollars or an Alternative Currency
shall be translated into Dollars at the Spot Rate in effect on the FAM Exchange
Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement, dated September 17, 2014
between the Company and MLPFS.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is a direct
Subsidiary of either the Company or a Domestic Subsidiary of the Company.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia. Notwithstanding the foregoing, ChileanLabelCorp Holdings, LLC,
LabelCorp International, LLC and Multi-Color Australia LLC shall each be deemed
to be a Foreign Subsidiary.

 

19



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each applicable L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such L/C Issuer other than any such L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other U.S.
Sub-facility Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States and the Securities and Exchange Commission, that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Governmental Authority” means the government of the United States, Australia or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“GST” means a goods and services, value added or similar tax.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

20



--------------------------------------------------------------------------------

“Guaranty and Collateral Agreements” means the U.S. Guaranty and Collateral
Agreement, the Australian Deed of Guarantee and Indemnity and any equivalent
guarantee documentation entered into from time to time in any jurisdiction of a
Designated Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial First-Tier Foreign Subsidiary” means any Foreign Subsidiary that
(a) is a direct wholly-owned Subsidiary of either the Company or a Domestic
Subsidiary of the Company and (b) when measured on a combined basis with each of
its Subsidiaries, taken as a whole, represents less than (i) 10.0% of
Consolidated EBITDA of the Company and its Subsidiaries for the Computation
Period most recently ended for which financial statements have been delivered
under Section 6.01 and (ii) 10.0% of the consolidated total assets (determined
in accordance with GAAP) of the Company and its Subsidiaries for the Computation
Period most recently ended for which financial statements have been delivered
under Section 6.01; provided that no Foreign Subsidiary that directly or
indirectly owns a Borrower shall be deemed an Immaterial First-Tier Foreign
Subsidiary.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

21



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan or a BBSY Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan and each BBSY Loan,
the period commencing on the date such Eurocurrency Rate Loan or BBSY Loan is
disbursed or converted to or continued as a Eurocurrency Rate Loan or BBSY Loan
and ending on the date one, two, three or six months thereafter (in each case
subject to availability for the interest rate applicable to the relevant
currency), as selected by the applicable Borrower in its Committed Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, (x) the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment and

 

22



--------------------------------------------------------------------------------

(y) the outstanding amount of any Investment shall be reduced by the amount (not
to exceed the original amount invested) that is actually realized in respect of
such Investment upon a sale, collection or return of capital.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means MLPFS, J.P. Morgan Securities LLC and BMO Capital
Markets, in their capacities as joint lead arrangers and joint bookrunners.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means an Australian L/C Advance or a U.S. L/C Advance.

“L/C Borrowings” means Australian L/C Borrowings and U.S. L/C Borrowings.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, as the context requires, either the U.S. L/C Issuer or the
Australian L/C Issuer.

“L/C Obligations” means the Australian L/C Obligations and the U.S. L/C
Obligations.

“L/C Reserve Account” has the meaning set forth in Section 10.19(b).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender. The term “Lender” shall
include any Designated Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
applicable Agent.

“Letter of Credit” means any Australian Letter of Credit or U.S. Letter of
Credit.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means the aggregate of the Australian Letter of
Credit Sublimit and the U.S. Letter of Credit Sublimit.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) and any
“security interest” as defined in the PPS Law.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Reaffirmation Agreements, each
Designated Borrower Request and Assumption Agreement, each Note, each Issuer
Document, the Fee Letter, the Australian Security Documents, the U.S. Security
Documents, the Dutch Security Documents, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.16 and any
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.15 or any other agreement, instrument or document that purports to
create a Lien in favor of any Agent for the benefit of the Lenders (or any
subset thereof).

“Loan Parties” means, collectively, the Company, the Australian Borrower, each
Subsidiary Guarantor and each Designated Borrower.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Loan Parties taken as a whole to perform their obligations under any Loan
Document; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Real Property” means any single parcel or contiguous parcels of real
property located in the United States in which a U.S. Loan Party has a fee
simple ownership interest with a fair market value in excess of $2,500,000.

 

24



--------------------------------------------------------------------------------

“Maturity Date” means the date that is five (5) years after the Closing Date
(which Maturity Date shall be November 21, 2019); provided, however, that if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“New Holdco BV1” means MCC Labels1 Netherlands BV, a besloten vennootschap
organized under the laws of the Netherlands.

“New Holdco BV2” means MCC LABL2 Netherlands BV, a besloten vennootschap
organized under the laws of the Netherlands.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C-1, C-2, or C-3, as applicable.

“Notice of Loan Prepayment” means (a) in the case of a Loan (other than an
Australian Loan) a notice of prepayment with respect to such Loan, which shall
be substantially in the form of Exhibit K or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer and (b) in
the case of an Australian Loan, a notice of prepayment in form and substance
reasonably acceptable to the Australian Administrative Agent.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or any Swap Contract and incurred in favor of the Administrative Agent
or an Affiliate thereof or a Lender or an Affiliate thereof, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided however, the Obligations of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

 

25



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the U.S. L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in such Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent or the U.S. L/C Issuer,
as the case may be, in the applicable offshore interbank market for such
currency to major banks in such interbank market and (c) with respect to any
amount in respect of the Australian Sub-facility that is denominated in an
Australian Dollars, the rate of interest per annum at which overnight deposits
in Australian Dollars, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Australian Administrative Agent or the Australian
L/C Issuer, as the case may be, in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or

 

26



--------------------------------------------------------------------------------

maintained by the Company or any ERISA Affiliate or to which the Company or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means any acquisition by any Loan Party or any wholly
owned Restricted Foreign Subsidiary in the form of an acquisition of any Person
(whether through the purchase or acquisition of all or a majority of the Equity
Interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) of such Person or all or substantially
all of the assets of such Person or any combination thereof) or assets of a
Person that constitute a business unit or division (including any acquisition in
which a Subsidiary that is not a Loan Party issues Equity Interests as Permitted
Acquisition Consideration in exchange for a contribution to such Subsidiary of
assets constituting a business unit or division of such other Person) so long
as:

(i) the business unit or division acquired are for use, or the Person acquired
is engaged, in a business that is the same as, or related to, the businesses
engaged in by the Loan Parties on the Closing Date;

(ii) immediately before and after giving effect to such acquisition, (A) the
amount by which the Aggregate U.S. Commitments exceeds the aggregate Outstanding
Amount of all U.S. Loans is greater than or equal to $15,000,000 and (B) the
amount by which the sum of the Aggregate U.S. Commitments plus the Aggregate
Australian Commitments exceeds the aggregate Outstanding Amount of all U.S.
Loans and all Australian Loans is greater than or equal to $25,000,000;

(iii) immediately before and after giving effect to such acquisition, no Default
or Event of Default shall exist;

(iv) immediately after giving effect to such acquisition, (A) the Company is in
pro forma compliance with all the financial ratios and restrictions set forth in
Section 7.11 and (B) the pro forma Consolidated Leverage Ratio (calculated after
giving effect to such proposed acquisition and any Indebtedness incurred in
connection therewith) shall be at least 0.25 to 1.00 lower than the actual ratio
required under Section 7.11(c);

(v) in the case of the acquisition of any Person, the board of directors or
similar governing body of such Person has approved such acquisition;

(vi) with respect to any such acquisition for which the Permitted Acquisition
Consideration is greater than or equal to $10,000,000, the Administrative Agent
shall have received, reasonably prior to such acquisition, complete executed or
conformed copies of each material document, instrument and agreement to be
executed in connection with such acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens (other than Liens otherwise
permitted pursuant to Section 7.01) on the assets or business to be acquired;

(vii) with respect to any such acquisition for which the Permitted Acquisition
Consideration is greater than or equal to $10,000,000, not less than ten
Business Days prior to such acquisition, the Administrative Agent shall have
received, to the extent requested by the

 

27



--------------------------------------------------------------------------------

Administrative Agent, an acquisition summary with respect to the Person and/or
business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information) and operating
results (including financial statements for the most recent 12 month period for
which they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed acquisition, and the Company’s
calculation of pro forma Consolidated EBITDA relating thereto;

(viii) to the extent the Company’s computation of pro forma Consolidated EBITDA
will result in an increase of more than 2% of Consolidated EBITDA (determined
without giving pro forma effect to such acquisition), the Administrative Agent
shall have approved (which approval will not be unreasonably withheld) the
Company’s computation of pro forma Consolidated EBITDA;

(ix) subject to the provisions of Sections 6.13 and 10.20 and to the extent
requested by either Agent, consents have been obtained in favor of the Agents
and the Lenders to the collateral assignment of rights and indemnities under the
related acquisition documents and opinions of counsel for the Company and its
Subsidiaries and (if delivered to the Company and its Subsidiaries) the selling
party in favor of the applicable Agent and the Lenders have been delivered;

(x) the applicable provisions of Sections 6.13 and 6.15 have been (or will,
within the timeframes set forth therein, be) satisfied;

(xi) in the case of any such acquisitions (A) of any Person (or Equity Interests
of a Person), business unit or division that does not become a U.S. Loan Party
or (B) by any Person that is not a U.S. Loan Party the pro forma Consolidated
Leverage Ratio (calculated after giving effect to such proposed acquisition and
any Indebtedness incurred in connection therewith) shall not exceed 4.00 to
1.00; and

(xii) the aggregate Permitted Acquisition Consideration attributable to
acquisitions of the Equity Interests of another Person in which a Loan Party or
any wholly owned Restricted Foreign Subsidiary shall own less than all (but at
least a majority) of the Equity Interests of such Person (such acquisitions,
“Permitted JV Acquisitions”) shall not exceed $100,000,000 at any time
outstanding.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
any Loan Party or Restricted Foreign Subsidiary, to be paid on a singular basis
in connection with any applicable Permitted Acquisition as set forth in the
applicable documentation executed in order to consummate the applicable
Permitted Acquisition.

“Permitted JV Acquisition” has the meaning specified in the definition of
Permitted Acquisition.

“Permitted Minority Investments” means any acquisition by any Loan Party or any
wholly owned Restricted Foreign Subsidiary of less than a majority of the
aggregate Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) of any Person
(including any acquisition in which a Subsidiary that is not a Loan Party issues
to any Person a majority of the Equity Interests of such Subsidiary in exchange
for a contribution of assets constituting a business unit or

 

28



--------------------------------------------------------------------------------

division of such Person) so long as (a) the Person whose Equity Interests are
acquired, or the business unit or division acquired, as the case may be, is
engaged in a business that is the same as, or related to, the businesses engaged
in by the Loan Parties on the Closing Date, (b) immediately after giving effect
to such acquisition, the Company is in pro forma compliance with all the
financial ratios and restrictions set forth in Section 7.11, (c) immediately
before and after giving effect to such acquisition, no Default or Event of
Default shall exist and (d) the aggregate Permitted Minority Investment
Consideration attributable for all such acquisitions shall not exceed
$20,000,000 at any time outstanding.

“Permitted Minority Investment Consideration” means the aggregate amount of the
purchase price, including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Equity
Interests of any Loan Party or Restricted Foreign Subsidiary, to be paid on a
singular basis in connection with any applicable Permitted Minority Investment
as set forth in the applicable documentation executed in order to consummate the
applicable Permitted Minority Investment.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Personal Information” means any information or an opinion about an identified
individual or an individual who is reasonably identifiable.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“PPS Law” means (a) the PPSA and any regulation made at any time under the PPSA,
including the PPS Regulations (each as amended from time to time), and (b) any
amendment made at any time to any other legislation as a consequence of a law or
regulation referred to in paragraph (a).

“PPS Register” means the register established under section 147 of the PPSA.

“PPS Regulations” means the Personal Property Securities Regulations 2010 (Cth).

“PPSA” means the Personal Property Securities Act 2009 (Cth).

“Privacy Statement” means the Australian Administrative Agent’s privacy
statement as provided to the Loan Parties from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Reaffirmation Agreements” means collectively the U.S. Reaffirmation Agreement
and the Australian Reaffirmation Agreement.

“Register” has the meaning specified in Section 10.06(c).

 

29



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Australian Lenders” means, as of any date of determination, Australian
Sub-facility Lenders having more than 50% of the Aggregate Australian Commitment
or, if the commitment of each Australian Sub-facility Lender to make Australian
Loans and the obligation of the Australian L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Australian
Sub-facility Lenders holding in the aggregate more than 50% of the Total
Australian Outstandings (with the aggregate amount of each Australian
Sub-facility Lender’s risk participation and funded participation in Australian
L/C Obligations being deemed “held” by such Australian Sub-facility Lender for
purposes of this definition); provided that the Australian Commitment of, and
the portion of the Total Australian Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Australian Lenders; provided further that, the amount of any
participation in any Unreimbursed Amounts in respect of Australian Letters of
Credit that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Australian Lender shall be deemed to be
held by the Australian L/C Issuer in making such determination.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitment or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that,
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or the applicable L/C Issuer, as the case may be, in
making such determination.

“Required U.S. Lenders” means, as of any date of determination, U.S.
Sub-facility Lenders having more than 50% of the Aggregate U.S. Commitment or,
if the commitment of each U.S. Sub-facility Lender to make U.S. Loans and the
obligation of the U.S. L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, U.S. Sub-facility Lenders holding in the
aggregate more than 50% of the Total U.S. Outstandings (with the aggregate
amount of each U.S. Sub-facility Lender’s risk participation and funded
participation in U.S. L/C Obligations and Swing Line Loans being deemed “held”
by such U.S. Sub-facility Lender for purposes of this definition); provided that
the U.S. Commitment of, and the portion of the Total U.S. Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Lenders; provided further that, the amount of any
participation in any Swing Line Loan and Unreimbursed

 

30



--------------------------------------------------------------------------------

Amounts in respect of U.S. Letters of Credit that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another U.S.
Sub-facility Lender shall be deemed to be held by the U.S. Sub-facility Lender
that is the Swing Line Lender or the U.S. L/C Issuer, as the case may be, in
making such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Foreign Subsidiary” means, collectively (a) each Foreign Subsidiary
other than those set forth on Schedule 1.01(b) and (b) each Foreign Subsidiary
that is designated as a Restricted Foreign Subsidiary pursuant to Section 6.13.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any prepayment or installment payment,
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated Debt,
any Indebtedness permitted under Section 7.03(l) or any such capital stock or
other Equity Interest, or on account of any return of capital to the Company’s
stockholders, partners or members (or the equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in Australian Dollars or in an Alternative Currency, (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable L/C Issuer under any Letter of Credit denominated
in Australian Dollars or in an Alternative Currency, and (iv) such additional
dates as the Administrative Agent or the applicable L/C Issuer shall determine
or the Required Lenders shall require.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in such Alternative Currency, and (c) with
respect to disbursements and payments in Australian Dollars under the Australian
Sub-facility, same day or other funds as may be determined by

 

31



--------------------------------------------------------------------------------

the Australian Administrative Agent or the Australian L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in Australian Dollars.

“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury, Commonwealth of Australia
or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Senior Notes” shall mean the Company’s 6.125% senior unsecured notes due 2022
issued on the Closing Date in an aggregate principal amount of $250,000,000.

“Solvent” means with respect to any Person, individually, (a) the fair value of
its assets is greater than the amount of its liabilities (including disputed,
contingent and unliquidated liabilities) as such value is established and
liabilities evaluated in accordance with GAAP, (b) the present fair saleable
value of its assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) it is
able to realize upon its assets and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Obligations” means the Obligations consisting of (a) the principal of
and interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the U.S. L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the U.S. L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the U.S.
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the U.S. L/C Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in Australian Dollars or an Alternative Currency.

“Subject Receivable” means an account receivable owing to the Company or any of
its Subsidiaries from The Procter & Gamble Company and/or its subsidiaries or
affiliates or the Australian Borrower or any of its Subsidiaries from Treasury
Wine Estates and/or its subsidiaries or affiliates for

 

32



--------------------------------------------------------------------------------

goods sold or services rendered by the Company or the Australian Borrower or any
of their respective Subsidiaries, as the case may be, including (a) all of the
Company’s or the Australian Borrower’s or any of their respective Subsidiaries’
interest in any merchandise (including returned merchandise) relating to the
sale that gave rise to such account receivable, (b) all security interests or
Liens and property subject to such security interests or Liens securing or
purporting to secure payment of such account receivable and all Supporting
Obligations relating solely to such Subject Receivables, (c) tax refunds and
proceeds of insurance, other agreements or arrangements of whatever character
supporting or securing the payment of such account receivable, (d) all rights
and causes of action of the Company or the Australian Borrower or any of their
respective Subsidiaries against the applicable Account Debtor of such account
receivable and (e) all books, records and other information related to such
account receivable or the applicable Account Debtor.

“Subordinated Debt” means any unsecured Indebtedness of any Loan Party which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Agents.

“Subordination Agreements” means all subordination agreements executed by a
holder of Subordinated Debt in favor of the applicable Agent and the applicable
Lenders from time to time after the Closing Date in form and substance and on
terms and conditions satisfactory to each of the Agents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, each Subsidiary of the Company
(other than the Australian Borrower or any Designated Borrower) that is party to
a Guaranty and Collateral Agreement.

“Supporting Obligation” has the meaning set forth in the U.S. Guaranty and
Collateral Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

33



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate U.S. Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property, in each case creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

34



--------------------------------------------------------------------------------

“Threshold Amount” means $10,000,000.

“Total Australian Outstandings” means the aggregate Outstanding Amount of all
Australian Loans and all Australian L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total U.S. Outstandings” means the aggregate Outstanding Amount of all U.S.
Loans, all U.S. L/C Obligations and Swing Line Loans.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, Eurocurrency Rate Loan or BBSY Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Collateral” means “Collateral” as defined in the U.S. Guaranty and
Collateral Agreement.

“U.S. Commitment” means, as to any U.S. Sub-facility Lender, the obligation of
such Lender, if any, to make U.S. Loans and participate in U.S. Letters of
Credit, in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “U.S. Commitment” under such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.

“U.S. Guaranty and Collateral Agreement” means the Guaranty and Collateral
Agreement executed and delivered by the Company and certain Subsidiaries of the
Company in favor of the Agents and the Lenders, substantially in the form of
Exhibit F.

“U.S. L/C Advance” means, with respect to each U.S. Sub-facility Lender with a
U.S. Commitment, such U.S. Sub-facility Lender’s funding of its participation in
any U.S. L/C Borrowing in accordance with its Applicable Percentage. All U.S.
L/C Advances shall be denominated in Dollars.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All U.S. L/C Borrowings shall be
denominated in Dollars.

“U.S. L/C Issuer” means Bank of America, through itself or, subject to
Section 3.06(a), through one of its designated Affiliates or branch offices, in
its capacity as issuer of U.S. Letters of Credit hereunder, or any successor
issuer of U.S. Letters of Credit hereunder.

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit plus
the aggregate of all Unreimbursed Amounts in

 

35



--------------------------------------------------------------------------------

relation to all outstanding U.S. Letters of Credit, including all U.S. L/C
Borrowings. For the purposes of computing the amount available to be drawn under
any U.S. Letter of Credit, the amount of such U.S. Letter of Credit shall be
determined in accordance with Section 1.07. For all purposes of this Agreement,
if on any date of determination a U.S. Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such U.S. Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“U.S. Letter of Credit” means any standby letter of credit issued hereunder by
the U.S. L/C Issuer and shall include the applicable Existing Letters of Credit.
U.S. Letters of Credit shall be issued in Dollars or an Alternative Currency.

“U.S. Letter of Credit Sublimit” means an amount equal to $25,000,000. The U.S.
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“U.S. Loan” has the meaning specified in Section 2.01(a).

“U.S. Loan Party” means, collectively, the Company and each Subsidiary Guarantor
or Designated Borrower that is incorporated or organized under the laws of
United States or any political subdivision thereof.

“U.S. Reaffirmation Agreement” means that certain Reaffirmation Agreement dated
as of the Closing Date by and among the Administrative Agent and the U.S. Loan
Parties.

“U.S. Security Documents” means, collectively, (a) the U.S. Guaranty and
Collateral Agreement, (b) a share mortgage executed and delivered by the Company
in favor of the Administrative Agent in its own capacity and as agent for the
U.S. Sub-facility Lenders and the Australian Administrative Agent in its own
capacity and as agent for the Australian Sub-facility Lenders in respect of 66%
of the share capital in Multi-Color Australia Holdings Pty Limited, (c) each of
the mortgages, deeds of trust or similar real property security agreements, if
any, required pursuant to Section 6.13, and (d) all other documents delivered to
the Administrative Agent granting or perfecting a Lien on the property of any
Person for the benefit of the U.S. Sub-facility Lenders, including, without
limitation, all financing statements filed in connection therewith, any
intellectual property security agreements, blocked account agreements or control
agreements that may be required to be delivered pursuant to this Agreement or
any other Loan Document with respect to such property, and all other security
documents hereafter delivered to the Administrative Agent granting or perfecting
a Lien on such property of any Person to secure the Obligations of any
applicable U.S. Loan Party under any Loan Document.

“U.S. Sub-facility” means, collectively, the U.S. Loans and the U.S. Letters of
Credit.

“U.S. Sub-facility Lender” means each Lender that has a U.S. Commitment.

“Westpac” means Westpac Banking Corporation and its successors.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed

 

36



--------------------------------------------------------------------------------

to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, reaffirmed (including, without limitation,
pursuant to the Reaffirmation Agreements) or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Agents, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Agents and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

 

37



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Spot Rates; Currency Equivalents. (a) The Administrative Agent or the U.S.
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Australian Dollars or in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the U.S. L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing or Letter of Credit is denominated in Australian Dollars or an
Alternative Currency, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest Australian Dollar or such Alternative Currency,
as the case may be, with 0.5 of an Australian Dollar or such Alternative
Currency being rounded upward), as determined by the Administrative Agent or the
U.S. L/C Issuer, as the case may be.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time in the United States (daylight or
standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.08 Code of Banking Practice (2013). The Code of Banking Practice (2013) (Cth)
does not apply to the Loan Documents or any banking services provided
thereunder.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for

 

38



--------------------------------------------------------------------------------

the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

  2.01 Committed Loans.

(a) U.S. Loans. Subject to the terms and conditions set forth herein, each U.S.
Sub-facility Lender with a U.S. Commitment severally agrees to make loans (each
such loan, a “U.S. Loan”) to the Company in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s U.S. Commitment; provided, however, that
after giving effect to any U.S. Loan, (i) the Total U.S. Outstandings shall not
exceed the Aggregate U.S. Commitment, (ii) the aggregate Outstanding Amount of
the U.S. Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all U.S. L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s U.S. Commitment, and (iii) the aggregate Outstanding Amount of all
U.S. Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each U.S. Sub-facility
Lender’s U.S. Loan Commitment (if any), and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. U.S. Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(b) Australian Loans. Subject to the terms and conditions set forth herein, each
Australian Sub-facility Lender severally agrees to make loans (each such loan,
an “Australian Loan” and, together with each U.S. Loan, the “Committed Loans”)
to the Australian Borrower in Australian Dollars from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Australian
Commitment; provided, however, that after giving effect to any Australian Loan,
(i) the Total Australian Outstandings shall not exceed the Aggregate Australian
Commitment, and (ii) the aggregate Outstanding Amount of the Australian Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Australian L/C Obligations shall not exceed such Lender’s Australian
Commitment. Within the limits of each Australian Sub-facility Lender’s
Australian Commitment, and subject to the other terms and conditions hereof, the
Australian Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Australian Loans shall be
BBSY Loans, as further provided herein.

 

39



--------------------------------------------------------------------------------

  2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans or BBSY Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
applicable Agent, which may be given by telephone. Each such notice must be
received by the applicable Agent not later than 11:00 a.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or BBSY Loans or
of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) four (4) Business Days (or five (5), in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in an Alternative Currency
and (iii) on the requested date of any Borrowing of Base Rate Committed Loans.
Each telephonic notice by such Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the applicable Agent of a written Committed
Loan Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or BBSY Loans shall be in a minimum principal amount of $1,000,000. Except
as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a minimum principal amount
of $500,000. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the applicable Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans or BBSY Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Committed Loans
to be borrowed, and (vii) if applicable, the Designated Borrower. If the Company
fails to specify a Type of Committed Loan in a Committed Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans. Any automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If any Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans or BBSY Loans in any Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the applicable Agent shall
promptly notify each applicable Lender of the currency of and the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
applicable Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Committed Loans
denominated in Australian Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the applicable Agent in Same Day Funds
at the Administrative Agent’s Office or Australian Administrative Agent’s
Office, as applicable, for the applicable currency not later than 1:00 p.m., in
the case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Australian Administrative Agent or the
Administrative Agent, as the case may be, in the case of any Committed Loan in
Australian Dollars or an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the applicable Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by such Agent either by

 

40



--------------------------------------------------------------------------------

(i) crediting the account of such Borrower on the books of Bank of America or
Westpac, as the case may be, with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) such Agent by the applicable Borrower; provided,
however, that if, (i) on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the applicable Borrower, there are
U.S. L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such U.S. L/C Borrowings, and,
second, shall be made available to the applicable Borrower as provided above,
and (ii) on the date the Committed Loan Notice with respect to such Borrowing
denominated in Australian Dollars is given by the applicable Borrower, there are
Australian L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such Australian L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan and a BBSY Loan may be continued or converted only on the
last day of an Interest Period for such BBSY Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans or BBSY Loans, as the case may be, without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Company and the U.S.
Sub-facility Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate, and the
Australian Administrative Agent shall promptly notify the Company and the
Australian Sub-facility Lenders of the interest rate applicable to any Interest
Period for BBSY Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the U.S. Sub-facility Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

 

  2.03 Letters of Credit.

 

  (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars, in one or more Alternative Currencies or in
Australian Dollars, as the case may be, for the account of the Company or its
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the U.S. Sub-facility Lenders with U.S. Commitments
severally agree to participate in U.S. Letters of Credit issued for the account
of the Company or its Subsidiaries by the U.S. L/C Issuer and any drawings
thereunder and the Australian Sub-facility Lenders severally agree to
participate in Australian Letters of Credit issued for the account of the
Australian Borrower or its Subsidiaries by the Australian L/C Issuer and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total U.S. Outstandings
shall not exceed the Aggregate

 

41



--------------------------------------------------------------------------------

U.S. Commitment, (w) the Total Australian Outstandings shall not exceed the
Aggregate Australian Commitment, (x) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (y) the Outstanding Amount of the U.S. L/C Obligations
shall not exceed the U.S. Letter of Credit Sublimit and (z) the Outstanding
Amount of the Australian L/C Obligations shall not exceed the Australian Letter
of Credit Sublimit. Each request by the applicable Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, such Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly such Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit are set forth on Schedule 2.03 and shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii) Neither L/C Issuer shall issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) Neither L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the applicable Agent and such L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000 in the case of a standby Letter of
Credit;

 

42



--------------------------------------------------------------------------------

(D) except as otherwise agreed by the applicable Agent and such L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars, one or
more Alternative Currencies or Australian Dollars, as the case may be;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(G) with respect to any commercial Letter of Credit, such Letter of Credit is
not payable at sight or in cash or is required to be paid pursuant to time
drafts; or

(H) any Lender is at that time a Defaulting Lender, unless each L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company (or,
in the case of the Australian L/C Issuer, the Company and/or the Australian
Borrower) or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iv) Neither L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v) Neither L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the applicable Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Agents in Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Agents” as used in Article IX included such L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such L/C Issuer.

 

  (b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the applicable Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Such Letter of Credit Application must be received by such
L/C Issuer and such Agent not later than 11:00 a.m. at least five Business Days
(or such later date and time as such Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of

 

43



--------------------------------------------------------------------------------

amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof and with respect to U.S. Letters of Credit, in the absence
of specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer: (V) the Letter of Credit to be
amended; (W) the proposed date of amendment thereof (which shall be a Business
Day); (X) the nature of the proposed amendment; (Y) a copy of the applicable
beneficiary’s consent to the proposed amendments; and (Z) such other matters as
such L/C Issuer may require. Additionally, the applicable Borrower shall furnish
to the applicable L/C Issuer and the applicable Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or such Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the applicable Agent (by telephone or in writing)
that such Agent has received a copy of such Letter of Credit Application from
the applicable Borrower and, if not, the applicable L/C Issuer will provide the
applicable Agent with a copy thereof. Unless such L/C Issuer has received
written notice from any Lender, the applicable Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each U.S. Letter of Credit, each U.S. Sub-facility Lender with a
U.S. Commitment shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the U.S. L/C Issuer a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit. Immediately upon the
issuance of each Australian Letter of Credit, each Australian Sub-facility
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Australian L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the applicable Agent a true and complete copy of such Letter of Credit or
amendment.

 

  (c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable

 

44



--------------------------------------------------------------------------------

Borrower and the applicable Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the U.S. L/C
Issuer in such Alternative Currency, unless (A) the U.S. L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the U.S. L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the U.S. L/C
Issuer in Dollars. Not later than 11:00 a.m. on the date of any payment by the
U.S. L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the U.S. L/C Issuer under a Letter
of Credit to be reimbursed in an Alternative Currency or by the Australian L/C
Issuer under a Letter of Credit to be reimbursed in Australian Dollars (each
such date, an “Honor Date”), the applicable Borrower shall reimburse the
applicable L/C Issuer in an amount equal to the amount of such drawing and in
the applicable currency. If the applicable Borrower fails to so reimburse the
applicable L/C Issuer by such time, the applicable L/C Issuer shall promptly
notify the applicable Agent, and the applicable Agent shall promptly notify each
applicable Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the case of a U.S. Letter of Credit or in Australian
Dollars in the case of an Australian Letter of Credit) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Committed
Borrowing of Base Rate Loans or BBSY Loans, as the case may be, to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans or BBSY Loans, as the case may be, but subject to the amount
of the unutilized portion of the Aggregate Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each applicable Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the applicable Agent (and the applicable Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars or Australian Dollars, as applicable, at the Administrative
Agent’s Office for Dollar-denominated payments or at the Australian
Administrative Agent’s Office for Australian Dollar-denominated payments, as the
case may be, in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the applicable Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan or BBSY Committed Loan, as the case may
be, to the applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to the U.S. L/C Issuer in Dollars and the Australian
Administrative Agent shall remit the funds so received to the Australian L/C
Issuer in Australian Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans or BBSY Loans, as the case may be,
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the applicable Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the applicable Agent for the account of the
applicable L/C

 

45



--------------------------------------------------------------------------------

Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company, any Subsidiary of the Company or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the applicable Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the applicable Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the applicable Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the applicable
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the applicable Agent), the applicable Agent will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by such Agent.

 

46



--------------------------------------------------------------------------------

(ii) If any payment received by an Agent for the account of the applicable L/C
Issuer pursuant to Section 2.03(d)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the applicable Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of such Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), either L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant currency to the Company or any Subsidiary or in the relevant
currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. Absent manifest
error, such Borrower shall be conclusively deemed to have waived any such claim
against such L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

47



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Agents, any of their respective Related Parties nor any correspondent,
participant or assignee of either L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of either L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) If (A) the Administrative Agent notifies the Company at any time that the
Outstanding Amount of (1) all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall Cash Collateralize the L/C Obligations
in an amount equal to the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit or (2) all of the U.S. L/C
Obligations at such time exceeds 105% of the U.S. Letter of Credit Sublimit then
in effect, then, within two Business Days after such notice the Company shall
Cash Collateralize the U.S. L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all U.S. L/C Obligations exceeds the U.S. Letter
of Credit Sublimit or (B) the Australian Administrative Agent notifies the
Australian Borrower (with a copy to the Administrative Agent) at any time that
the Outstanding Amount of all Australian L/C Obligations at such time exceeds
105% of the Australian Letter of Credit Sublimit then in effect, then within two
Business Days after receipt of such notice, the Australian Borrower shall Cash
Collateralize the Australian L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all Australian L/C Obligations exceeds the
Australian Letter of Credit Sublimit.

 

48



--------------------------------------------------------------------------------

(ii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The applicable Borrower shall pay to the applicable
Agent for the account of each applicable Lender in accordance with its
Applicable Percentage, in Dollars or Australian Dollars, as applicable, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars or Australian Dollars, as applicable, a fronting fee
(i) with respect to each Australian Letter of Credit or any amendment of an
Australian Letter of Credit increasing the amount of such Australian Letter of
Credit, at a rate separately agreed between the Australian Borrower and the
Australian L/C Issuer, computed on the amount of such Australian Letter of
Credit and payable upon issuance thereof or in respect to an amendment of an
Australian Letter of Credit on the amount of such increase and payable upon the
effectiveness of such amendment, and (ii) with respect to each U.S. Letter of
Credit, at the rate per annum specified in the Fee Letter, computed on the daily
amount available to be drawn under such U.S. Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the applicable
Borrower shall pay directly to the applicable L/C Issuer for its own account, in
Dollars or Australian Dollars, as applicable, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to Letters of Credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

49



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

  2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total U.S. Outstandings shall not exceed the Aggregate U.S. Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each U.S. Sub-facility Lender with a U.S.
Commitment shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Swing Line Lender a risk participation in such Swing Line
Loan in an amount equal to the product of such U.S. Sub-facility Lender’s
Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the

 

50



--------------------------------------------------------------------------------

Administrative Agent (including at the request of any U.S. Sub-facility Lender
with a U.S. Commitment) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each U.S. Sub-facility Lender
with a U.S. Commitment make a Base Rate Committed Loan in an amount equal to
such U.S. Sub-facility Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate U.S.
Commitment and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Company with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each U.S.
Sub-facility Lender with a U.S. Commitment shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each U.S. Sub-facility Lender with a U.S. Commitment that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the U.S.
Sub-facility Lenders with U.S. Commitments fund its risk participation in the
relevant Swing Line Loan and each U.S. Sub-facility Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any U.S. Sub-facility Lender with a U.S. Commitment fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such U.S. Sub-facility Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
U.S. Sub-facility Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing

 

51



--------------------------------------------------------------------------------

or similar fees customarily charged by the Swing Line Lender in connection with
the foregoing. If such U.S. Sub-facility Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such U.S.
Sub-facility Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any U.S.
Sub-facility Lender with a U.S. Commitment (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each U.S. Sub-facility Lender’s obligation, if any, to make Committed Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such U.S. Sub-facility Lender may have against the Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each U.S. Sub-facility Lender’s obligation, if any, to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any U.S. Sub-facility Lender with a U.S. Commitment has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such U.S. Sub-facility Lender its Applicable
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each U.S. Sub-facility Lender with a U.S. Commitment shall pay to
the Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the U.S. Sub-facility Lenders with
U.S. Commitments under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each U.S. Sub-facility Lender with a U.S. Commitment funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such U.S. Sub-facility Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

52



--------------------------------------------------------------------------------

  2.05 Prepayments.

(a) Each Borrower may, upon notice from the Company to the applicable Agent
pursuant to delivery to the applicable Agent of a Notice of Loan Prepayment, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the applicable Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four (4) Business Days (or five (5), in the case of prepayment of U.S. Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, (C) three
Business Days prior to any date of prepayment of BBSY Loans denominated in
Australian Dollars, and (D) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a minimum principal amount of $1,000,000; (iii) any prepayment of
Eurocurrency Rate Loans denominated in an Alternative Currency shall be in a
minimum principal amount of $5,000,000, (iv) any prepayment of BBSY Loans
denominated in Australian Dollars shall be in a minimum principal amount of
$1,000,000; and (v) any prepayment of Base Rate Committed Loans shall be in a
minimum principal amount of $500,000 or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans or BBSY Loans are to be prepaid, the
Interest Period(s) of such Loans. The applicable Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s applicable portion of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan or BBSY Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b) The Company may, upon notice to the Swing Line Lender pursuant to delivery
to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If (i) the Administrative Agent notifies the Company at any time that
(A) the Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Commitment then in effect or (B) that the Total U.S. Outstandings at
such time exceed an amount equal to 105% of the Aggregate U.S. Commitment then
in effect, then, in each case, within two Business Days after receipt of such
notice, the Company shall prepay Loans and/or the Company shall Cash
Collateralize the U.S. L/C Obligations in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitment or 100% of the Aggregate U.S.
Commitment, as the case may be, then in effect or (ii) the Australian
Administrative Agent notifies the Australian Borrower (with a copy to the
Administrative Agent) at any time that the Total Australian Outstandings at such
time exceed an amount equal to 105% of the Aggregate Australian Commitment then
in effect, then, within two Business Days after receipt of such notice, the
Australian Borrower shall prepay Loans and/or Cash Collateralize the Australian
L/C Obligations in an aggregate amount sufficient to reduce such

 

53



--------------------------------------------------------------------------------

Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Aggregate Australian Commitment then in effect; provided, however, that,
subject to the provisions of Section 2.03(g)(i), neither the Company nor the
Australian Borrower shall be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitment then in effect, the
Total U.S. Outstandings exceed the Aggregate U.S. Commitment then in effect or
the Total Australian Outstandings exceed the Aggregate Australian Commitment
then in effect. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations. Each prepayment of the U.S. Sub-facility shall be
applied first, ratably to the U.S. L/C Borrowings and the Swing Line Loans,
second, shall be applied to the outstanding U.S. Loans, and, third, shall be
used to Cash Collateralize the remaining U.S. L/C Obligations. Each prepayment
of the Australian Sub-facility shall be applied first, ratably to the Australian
L/C Borrowings, second, shall be applied to the outstanding Australian Loans,
and, third, shall be used to Cash Collateralize the remaining Australian L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from any Borrower or any other Loan Party or
any Defaulting Lender that has provided Cash Collateral) to reimburse the
applicable L/C Issuer or the Lenders, as applicable.

 

  2.06 Termination or Reduction of Commitments.

The Company may, upon notice to the Agents, terminate the Aggregate U.S.
Commitments and/or Aggregate Australian Commitments, or from time to time
permanently reduce the Aggregate U.S. Commitments and/or Aggregate Australian
Commitments; provided that (i) any such notice shall be received by the Agents
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate U.S. Commitments and/or
Aggregate Australian Commitments under this clause if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, the Total U.S. Outstandings would exceed
the Aggregate U.S. Commitment or the Total Australian Outstandings would exceed
the Aggregate Australian Commitment, and (iv) if, after giving effect to any
reduction of the Aggregate U.S. Commitments and/or Aggregate Australian
Commitments, the applicable Letter of Credit Sublimit or, if applicable, the
Swing Line Sublimit or the Alternative Currency Sublimit exceeds the amount of
the Aggregate U.S. Commitments and/or Aggregate Australian Commitments, as the
case may be, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate U.S. Commitments and/or
Aggregate Australian Commitments. Except as provided above, the amount of any
such reduction shall not be applied to the applicable Letter of Credit Sublimit
unless otherwise specified by the Company. Any reduction pursuant to this
Section shall be applied to the Commitment of each Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate U.S. Commitments and/or Aggregate Australian
Commitments shall be paid on the effective date of such termination.

 

  2.07 Repayment of Loans.

(a) Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans made to such Borrower outstanding on such
date. Each Borrower incorporated under the Laws of Australia shall repay each
Australian Loan on the earlier to occur of (i)

 

54



--------------------------------------------------------------------------------

the last day of the applicable Interest Period and (ii) the Maturity Date unless
if all or any part of such Australian Loan is to be redrawn on the last day of
the applicable Interest Period, then on such last day, such Borrower (subject to
the conditions to all Credit Extensions referred to in Section 4.02) will not be
obliged to repay and the applicable Lenders will not be obliged to make
available, the amount of such Loan which is being redrawn.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten (10) Business Days after such Loan is made and (ii) the
Maturity Date.

2.08 Interest.(a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
BBSY Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the BBSY Rate for such
Interest Period plus the Applicable Rate; (iii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the occurrence of an Event of Default under Section 8.01(f) or (g) or
upon the request of the Required Lenders, while any other Event of Default
(other than an Event of Default described in clause (i) above) exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

55



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fees. The Company shall pay to the Administrative Agent for the
account of each U.S. Sub-facility Lender with a U.S. Commitment in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Aggregate U.S.
Commitment exceeds the sum of (i) the Outstanding Amount of Committed Loans
drawn under the U.S. Sub-facility and (ii) the Outstanding Amount of L/C
Obligations in respect of the U.S. Sub-facility; provided, however, that Swing
Line Loans shall not be considered Committed Loans for purposes of calculating
the commitment fee under this Section 2.09(a). The Australian Borrower shall pay
to the Australian Administrative Agent for the account of each Australian
Sub-facility Lender in accordance with its Applicable Percentage, a commitment
fee in Dollars equal to the Applicable Rate times the actual daily amount by
which the Aggregate Australian Commitment exceeds the sum of (x) the Outstanding
Amount of Committed Loans drawn under the Australian Sub-facility and (y) the
Outstanding Amount of L/C Obligations in respect of the Australian Sub-facility.
The commitment fees shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

  (b) Other Fees.

(i) The Company shall pay to the MLPFS and the Administrative Agent for their
own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

  2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
computation of interest for BBSY Loans shall be made on the basis of a 365-day
year and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the applicable Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other prior-period adjustment to
the financial statements of the Company or for any other reason, the Company or
the Lenders determine that (i) the Consolidated Senior Secured Leverage Ratio as
calculated by the Company as of any applicable date was

 

56



--------------------------------------------------------------------------------

inaccurate and (ii) a proper calculation of the Consolidated Senior Secured
Leverage Ratio would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
applicable Agent for the account of the applicable Lenders or the applicable L/C
Issuer, as the case may be, promptly on demand by such Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code of the United States, automatically and
without further action by either Agent, any Lender or either L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of either Agent, any
Lender or either L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.(a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the applicable Agent in the ordinary course of business. The accounts or records
maintained by the applicable Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the applicable Agent in
respect of such matters, the accounts and records of such Agent shall control in
the absence of manifest error. Upon the request of any Lender to a Borrower made
through the applicable Agent, such Borrower shall execute and deliver to such
Lender (through such Agent) a Note, which shall evidence such Lender’s Loans to
such Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the applicable Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by such Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of such Agent shall control in the absence of manifest error.

2.12 Payments Generally; Agents’ Clawback.(a) General. All payments to be made
by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on U.S.
Loans denominated in an Alternative Currency and Australian Loans, all payments
by the Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on U.S. Loans denominated in an Alternative Currency shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Australian Loans shall be made to the
Australian Administrative Agent, for the account of the respective Lenders to
which such

 

57



--------------------------------------------------------------------------------

payment is owed, at the Australian Administrative Agent’s Office in Australian
Dollars and in Same Day Funds not later than the Applicable Time specified by
the Australian Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in Australian Dollars, such Borrower shall make such payment
in Dollars in the Dollar Equivalent of the Australian Dollar payment amount. The
applicable Agent will promptly distribute to each applicable Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the applicable Agent (i) after 2:00 p.m., in
the case of payments in Dollars, or (ii) after the Applicable Time specified by
the Administrative Agent in the case of payments with respect to U.S. Loans in
an Alternative Currency or the Australian Administrative Agent in the case of
payments with respect to Australian Loans in Australian Dollars, shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agents. Unless the applicable Agent
shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurocurrency Rate Loans or BBSY Loans (or, in the case of
any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Committed Borrowing) that such Lender will not make available to such Agent
such Lender’s share of such Committed Borrowing, such Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to the applicable Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to such Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to such Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by such Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to such Agent for the same or an overlapping period,
such Agent shall promptly remit to such Borrower the amount of such interest
paid by such Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to the applicable Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the applicable Agent.

(ii) Payments by Borrowers; Presumptions by Agents. Unless the applicable Agent
shall have received notice from a Borrower prior to the date on which any
payment is due to such Agent for the account of the Lenders or the applicable
L/C Issuer hereunder that such Borrower will not make such payment, such Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable L/C Issuer, as the case may be, the amount due. In such event, if
such

 

58



--------------------------------------------------------------------------------

Borrower has not in fact made such payment, then each of the Lenders or such L/C
Issuer, as the case may be, severally agrees to repay to such Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to such Agent,
at the Overnight Rate.

A notice of either Agent to any Lender or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the applicable Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by such Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, such Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the applicable Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (y) the

 

59



--------------------------------------------------------------------------------

application of Cash Collateral provided for in Sections 2.03, 2.05, 2.16 or
8.02, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

  2.14 Designated Borrowers.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the applicable Agent (or such shorter period as may be
agreed by such Agent in its sole discretion), designate any additional wholly
owned Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the applicable Agent (which
shall promptly deliver counterparts thereof to each applicable Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein, the applicable Agent and the
applicable Lenders that are to provide Commitments and/or Loans in favor of such
Applicant Borrower must each agree to such Applicant Borrower becoming a
Designated Borrower and shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the applicable Agent, as
may be required by the applicable Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Agents and the affected Lenders agree that an Applicant Borrower
shall be entitled to receive Loans hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the applicable Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that (a) no Committed Loan Notice or Letter
of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date, (b) only
the Company and Designated Borrowers organized under the laws of Luxembourg, the
Netherlands, the United States, or the United Kingdom may receive U.S. Loans,
and (c) only the Australian Borrower and Designated Borrowers incorporated under
the laws of Australia may receive Australian Loans.

(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of the
Australian Borrower and each Designated Borrower that is a Foreign Subsidiary
shall be several in nature.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.14 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the

 

60



--------------------------------------------------------------------------------

execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Agents (or such shorter period as may be agreed
by the Agents in their sole discretion), terminate a Designated Borrower’s
status as such, provided that there are no outstanding Loans payable by such
Designated Borrower, or other amounts payable by such Designated Borrower on
account of any Loans made to it, as of the effective date of such termination.
The Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.

 

  2.15 Increase in Commitments.

(a) Request for Increase. From and after the Closing Date provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the U.S. Sub-facility Lenders), the Company may from time to time, request an
increase in the U.S. Commitment by an amount (for all such requests) not
exceeding $200,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of $25,000,000 (or, if less, the entire remaining amount
of increases permitted under this
Section 2.15(a)), and (ii) the Company may make a maximum of five such requests.
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each U.S.
Sub-facility Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Lenders
(or such shorter period as may be agreed to by the Administrative Agent in its
sole discretion)).

(b) Lender Elections to Increase. Each U.S. Sub-facility Lender shall notify the
Administrative Agent in writing within such time period whether or not it agrees
to increase its U.S. Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any U.S. Sub-facility Lender not responding in writing within such time period
shall be deemed to have declined to increase its U.S. Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company of the U.S. Sub-facility Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the U.S. L/C Issuer and
the Swing Line Lender (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become U.S.
Sub-facility Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate U.S. Commitment is
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the U.S. Sub-facility Lenders of the final allocation of
such increase and the Increase Effective Date.

 

61



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each U.S. Loan Party dated as of the Increase Effective Date signed by a
Responsible Officer of such U.S. Loan Party (i) certifying and attaching the
resolutions adopted by such U.S. Loan Party approving or consenting to such
increase, and (ii) in the case of the Company, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

(g) Terms. Except as otherwise specifically and expressly set forth herein, all
of the terms and conditions applicable to the increase (and the Commitments
and/or Loans made pursuant thereto) shall be identical to the terms and
conditions applicable to the U.S. Sub-facility.

 

  2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Sections 2.03, 2.05 or 8.02, or
(iv) there shall exist a Defaulting Lender, the Company shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the applicable L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Fronting Exposure (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Company (in the case of any U.S. Letter of
Credit or Swing Line Loan) and the Australian Borrower (in the case of any
Australian Letter of Credit), and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to (and subjects to the control
of) the applicable Agent, for the benefit of the applicable Agent, the
applicable L/C Issuer and the applicable Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the applicable Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
applicable Agent or the applicable L/C Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Company (or, solely in the case of Fronting Exposure of the
Australian L/C Issuer, the Company and/or the

 

62



--------------------------------------------------------------------------------

Australian Borrower) will, promptly upon demand by the applicable Agent, pay or
provide to the applicable Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more blocked, non-interest bearing deposit accounts at Bank of America (or,
solely in the case of Cash Collateral provided by the Australian Borrower,
Westpac Banking Corporation). The Company and/or the Australian Borrower (as
applicable) shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Sections 2.03,
2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

  2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the applicable Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the applicable Agent from a Defaulting
Lender pursuant to Section 10.08 shall be applied at such time or times as may
be determined by the applicable Agent as follows: first, to the payment on pro
rata basis of any amounts owing by such Defaulting Lender to the Agents
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any L/C Issuer or the Swing

 

63



--------------------------------------------------------------------------------

Line Lender hereunder; third, to Cash Collateralize any L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as the Company or Australian Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the applicable Agent; fifth, if so determined by the
applicable Agent and the Company or the Australian Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (B) Cash Collateralize any L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, any L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Commitment Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.16.

 

64



--------------------------------------------------------------------------------

(C) Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Company shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the applicable
L/C Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (B) such reallocation does not
cause any Non-Defaulting Lender’s Applicable Percentage of (1) the Total
Outstandings to exceed such Non-Defaulting Lender’s Commitment, (2) the Total
U.S. Outstandings to exceed such Non-Defaulting Lender’s U.S. Commitment and
(3) the Total Australian Outstandings to exceed such Non-Defaulting Lender’s
Australian Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize each L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, each Agent, the Swing Line Lender
and each L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided,
further, that

 

65



--------------------------------------------------------------------------------

except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Taxes, except as required by applicable Laws, provided that if the
applicable Borrower or any Agent shall be required by applicable Law to deduct
any Taxes from such payments, then (i) to the extent that the withholding or
deduction is account of Indemnified Taxes or Other Taxes, the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or the applicable Agent shall make such deductions and
(iii) such Borrower or such Agent shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification.

(i) Each Borrower shall indemnify each Agent, each Lender and each L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Agent, Lender or L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Borrower by a Lender or the
applicable L/C Issuer (with a copy to the applicable Agent), or by the
applicable Agent on its own behalf or on behalf of a Lender or L/C Issuer, shall
be conclusive absent manifest error.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the applicable Agent against any Indemnified Taxes attributable to
such Lender or such L/C Issuer (but only to the extent that any Loan Party has
not already indemnified the such Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) the Agents and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (C) the Agents and the Loan Parties,
as applicable, against any Excluded Taxes attributable to such Lender or such
L/C Issuer, in each case, that are payable or paid by an Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising

 

66



--------------------------------------------------------------------------------

therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the applicable Agent shall be conclusive absent manifest error. Each
Lender and each L/C Issuer hereby authorizes each of the Agents to set off and
apply any and all amounts at any time owing to such Lender or such L/C Issuer,
as the case may be, under this Agreement or any other Loan Document against any
amount due to such Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to each Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to each Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to each Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Company or either
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Company or either Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or such Agent as will
enable the Company or such Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, each Lender that is a “United
States Person” as defined in Section 7701(a)(30) of the Code shall deliver to
the Company and the Administrative Agent on prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of Internal Revenue Service From W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax and any Foreign Lender
shall deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable,

 

67



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-1 or Exhibit L-2,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-3 on
behalf of each such direct and indirect partner; or

(v) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Company to determine the withholding or deduction
required to be made.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company

 

68



--------------------------------------------------------------------------------

or the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, the parties hereto shall treat the Loan
Documents as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If either Agent, any Lender or either L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund and to the extent that such refund can
be made without prejudice to the retention of the relief), net of all
out-of-pocket expenses of such Agent, Lender or L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that each Borrower, upon the
request of such Agent, Lender or L/C Issuer, agrees to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Agent, Lender or L/C Issuer in the
event such Agent, Lender or L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require either
Agent, any Lender or either L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

(g) Tax Benefit. If either Agent, any Lender or either L/C Issuer determines, in
its sole discretion, that its current obligation to pay Taxes (other than
estimated Taxes) has been reduced or that it has received a refund it would
otherwise not have received (a “Tax Reduction”) as a result of a Tax credit or
other Tax benefit in connection with any deduction, withholding or payment of
Tax that gives rise to the payment by a Borrower of Indemnified Taxes or Other
Taxes pursuant to this Section 3.01, then such Agent, Lender or L/C Issuer
shall, to the extent that it can do so, in its sole discretion, without
prejudice to its retention of such Tax credit or benefit and without any other
adverse Tax consequences to it, pay such Borrower the amount of the Tax
Reduction as such Agent, Lender or L/C Issuer shall, in its sole discretion,
have determined to be attributable to the relevant credit deduction, withholding
or payment of Tax and as will leave such Agent, Lender or L/C Issuer in no
better or worse position than it would have been in if there had been no such
credit deduction, withholding or payment of Tax; provided that such Borrower,
upon the request of such Agent, Lender or L/C Issuer, agrees in writing (in a
form acceptable to such Agent, Lender or L/C Issuer in its sole discretion) to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
Lender or L/C Issuer in the event such Agent, Lender or L/C Issuer is required
to repay such Tax credit or other Tax benefit or such Tax credit or other Tax
benefit no longer results in a Tax Reduction (on a cumulative basis) of such
Agent’s, Lender’s or L/C Issuer’s Taxes; provided further, however, that this
Section 3.01(g) shall not apply if a Default has occurred and is continuing or
if there has been an Event of Default. This subsection shall not be construed to
require either Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.

 

69



--------------------------------------------------------------------------------

  3.02 Illegality and Designated Lenders.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans or
BBSY Loans (whether denominated in Dollars, Australian Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate or BBSY Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars, Australian Dollars or such Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the applicable Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or BBSY Loans, as the case may be, in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended until such Lender notifies such Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the applicable Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender or L/C Issuer, at its option, may make any Credit Extension to any
Borrower by causing any domestic or foreign branch or Affiliate of such Lender
(each a “Designated Lender”) to make such Credit Extension (and in the case of
an Affiliate, the provisions of Sections 3.01 through 3.05 and 10.04 shall apply
to such Affiliate to the same extent as to such Lender); provided that no
Borrower shall be required to pay any amount to any Designated Lender pursuant
to Sections 3.01 through 3.05 in excess of the aggregate amount such Borrower
would be required to pay Lender or L/C Issuer, as applicable, had such Lender or
such L/C Issuer directly made such Credit Extension; provided further that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Credit Extension in accordance with terms of this Agreement;
provided, however, if any Lender or any Designated Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Designated Lender to perform
its obligations hereunder or to issue, make, maintain, fund or charge interest
with respect to any Credit Extension to any Designated Borrower who is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia then, on notice thereof by such Lender to the
Company through the Administrative Agent, and until such notice by such Lender
is revoked, any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension to any Designated
Borrower shall be suspended. Upon receipt of such notice, the Loan Parties
shall, take all reasonable actions requested by such Lender to mitigate or avoid
such illegality.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or BBSY
Loan or a conversion to or continuation thereof that (a) deposits (whether in
Dollars or Australian Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan or BBSY
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest

 

70



--------------------------------------------------------------------------------

Period with respect to a proposed Eurocurrency Rate Loan, (c) adequate and
reasonable means do not exist for determining the BBSY Rate for any requested
Interest Period with respect to a proposed BBSY Loan, (d) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, (e) the BBSY Rate for any requested Interest Period
with respect to a proposed BBSY Loan does not adequately and fairly reflect the
cost to such Lenders of funding such BBSY Loan or (f) a fundamental change has
occurred in the foreign exchange or interbank markets with respect to the
Alternative Currency in which such Loan is denominated (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), then, in
each case, the applicable Agent will promptly so notify the Company and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans or BBSY Loans, as the case may be, in the affected
currency or currencies shall be suspended until the applicable Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or BBSY Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

  3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or either L/C Issuer;

(ii) subject any Lender or either L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan or BBSY Loan made by it, or
change the basis of taxation of payments to such Lender or L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or L/C Issuer);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or either L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan or BBSY Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or

 

71



--------------------------------------------------------------------------------

maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or either L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or such L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or such L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or L/C
Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or either L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that no Borrower shall be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans or BBSY Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 10 days’
prior notice (with a copy to the

 

72



--------------------------------------------------------------------------------

applicable Agent) of such additional costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
applicable Agent) from time to time, the Company shall promptly compensate (or
cause the applicable Designated Borrower to compensate) such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan or BBSY Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Company pursuant to Section 10.13 or the operation of Section 10.19;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan and BBSY Loan made by it at
the Eurocurrency Base Rate or the BBSY Rate, as the case may be, used in
determining the Eurocurrency Rate or the BBSY Rate, as the case may be, for such
Loan by a matching deposit or other borrowing in the offshore interbank market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan or BBSY Loan, as the case may be, was in fact
so funded.

 

  3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as

 

73



--------------------------------------------------------------------------------

applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay (or to cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (or, in the case of an Australian Loan Party, by two directors, a director
and a secretary, or an attorney appointed by such Australian Loan Party), each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to each Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Reaffirmation Agreements,
sufficient in number for distribution to each Agent and the Company and executed
counterparts of each other Loan Document to be entered into as of the Closing
Date (other than the Loan Documents referred to in clause (b), below),
sufficient in number for distribution to each Agent and the Company;

(ii) Notes executed by the Company in favor of each U.S. Sub-facility Lender
requesting Notes in the form of Exhibit C-1;

(iii) (A) in the case of a U.S. Loan Party, such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of such Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party, and (B) in the
case of an Australian Loan Party, a certificate in relation to such Loan Party
given by a director of such Loan Party substantially in the form of Exhibit J
attached hereto, including all necessary attachments, dated not earlier than
seven (7) days before the Closing Date;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing (or the
equivalent, if applicable) and qualified to engage in

 

74



--------------------------------------------------------------------------------

business in its jurisdiction of organization, incorporation or formation and, to
the extent required by either Agent, each other material jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, including, without limitation, copies of the
Organization Documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and complete as of the Closing Date;

(v) favorable opinions of legal counsel (including appropriate local counsel) to
the Loan Parties, addressed to the Agents and each Lender (and expressly
permitting reliance by the successors and assigns of each Agent and each
Lender), dated as of the Closing Date;

(vi) a certificate of a Responsible Officer of the Company, on behalf of the
Loan Parties, either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Company certifying
that (A) the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) there has been no event or circumstance since the date of the
Audited Financial Statements, with respect to the Company and its Subsidiaries
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; (C) after giving effect to the
borrowings under the Senior Notes, the Credit Extensions to be made hereunder on
the Closing Date, the refinancing of the Existing Credit Agreement and any fees
and expenses incurred in connection therewith, the Consolidated Leverage Ratio
shall be no greater than 3.75 to 1.00 and the Consolidated Senior Secured
Leverage Ratio shall be no greater than 2.00 to 1.00 (and in each case,
attaching supporting calculations with respect thereto) and (D) attached thereto
are true and correct copies of the note purchase agreement and other definitive
documents for the Senior Notes;

(viii) Subordination Agreements with respect to all Subordinated Debt, if any;

(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with endorsements naming
the applicable Agent, on behalf of the applicable Lenders, as an additional
insured or lender loss payee, as the case may be, under all such insurance
policies;

(x) a perfection certificate completed and executed by the Company with respect
to each U.S. Loan Party and all documents and instruments required to perfect
each applicable Agent’s security interest in the Collateral (including title
documents and signed blank transfer forms);

(xi) certified copies of tax, judgment and Uniform Commercial Code (or
equivalent) search reports in each relevant jurisdiction dated a date reasonably
near to the Closing Date, listing all effective financing statements which name
any Loan Party (under their present names and any previous names) as debtors,
together with (a) copies of such financing statements, (b) payoff letters
evidencing repayment in full of all Indebtedness to be repaid, the termination
of all

 

75



--------------------------------------------------------------------------------

agreements relating thereto and the release of all Liens granted in connection
therewith, with Uniform Commercial Code or other appropriate termination
statements and documents effective to evidence the foregoing (other than Liens
permitted by Section 7.01) and (c) such other Uniform Commercial Code
termination statements as the Administrative Agent may reasonably request;

(xii) any landlord waivers and access letters reasonably requested by the
Administrative Agent with respect to real property interests of the Company and
its Subsidiaries;

(xiii) each document (including Uniform Commercial Code financing statements)
required by the Loan Documents or under law or reasonably requested by either
Agent to be filed, registered or recorded in order to create in favor of such
Agent, for the benefit of the applicable Lenders, a perfected Lien on the
collateral described therein, prior to any other Liens (subject only to Liens
permitted pursuant to Section 7.01), in proper form for filing, registration or
recording with all filing and recording fees and taxes duly paid;

(xiv) interim financial statements of the Company and its Subsidiaries for each
fiscal quarter or fiscal year ending on or after September 30, 2014 (which in
the case of any fiscal year end financial statements shall be audited by an
independent accounting firm that is reasonably acceptable to the Administrative
Agent);

(xv) projections of balance sheets, income statements and cash flow statements
of the Company and its Subsidiaries prepared by management of the Company after
giving effect to the borrowings under the Senior Notes, the Credit Extensions to
be made hereunder on the Closing Date, the refinancing of the Existing Credit
Agreement and any fees and expenses incurred in connection therewith;

(xvi) the documentation and other information requested by the Administrative
Agent, the Australian Administrative Agent or any Lender in order to comply with
requirements of the Act, applicable “know your customer” and anti-money
laundering rules and regulations;

(xvii) a certificate executed by the chief financial officer of the Company
certifying that after giving effect to the borrowings under the Senior Notes,
the Credit Extensions to be made hereunder on the Closing Date, the refinancing
of the Existing Credit Agreement and any fees and expenses incurred in
connection with the foregoing, each of the Borrowers and each Subsidiary
Guarantor is Solvent; and

(xviii) such other assurances, certificates, documents, consents or opinions as
the Agents, the L/C Issuers, the Swing Line Lender or the Required Lenders
reasonably may require.

(b) The Australian Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by two directors, a director and a
secretary, or an attorney appointed by the signing Australian Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to each Agent and each of the Lenders:

(i) Notes executed by the Australian Borrower in favor of each Australian
Sub-facility Lender requesting Notes in the form of Exhibit C-2;

 

76



--------------------------------------------------------------------------------

(ii) a duly executed counterpart of the Australian Deed of Guarantee and
Indemnity executed by each of Multi-Color Australia Holdings Pty Ltd,
Multi-Color Australia Finance Pty Ltd, Multi-Color Australia Acquisition Pty
Ltd, Multi-Color Australia LLC, Magnus Donners Pty Limited, Collotype
International Holdings Pty Limited, Collotype Labels Pty Limited, Collotype
iPack Pty Limited, Collotype Labels Barossa Pty Limited, Collotype Labels
Griffith Pty Limited, Collotype Labels International Pty Limited, Collotype BSM
Labels Pty Limited, Multi-Color (QLD) Pty Limited, Multi-Color (SA) Pty Limited
and Labelmakers Wine Division Pty Ltd;

(iii) a duly executed counterpart of a general security agreement dated on or
about the date of this Agreement executed and delivered by Labelmakers Wine
Division Pty Ltd (ACN 007 691 483) in favor of the Australian Administrative
Agent in its own capacity and as agent for the Australian Sub-facility Lenders
substantially in the form referred to in clause (p) of the definition of
Australian Security Documents;

(iv) a certificate given by a director of each of each Australian Loan Party
substantially in the form of Exhibit J with the attachments referred to and
dated not earlier than the date which is seven (7) days before the Closing Date;

(v) evidence of the registration on the PPS Register of each financing statement
(as defined in the PPSA) required by the applicable Agent to perfect any Lien
created under the Australian Security Documents;

(vi) where any Australian Collateral is situated, or taken under the Duties Act
1997 (NSW) to be situated, in New South Wales, the Australian Administrative
Agent has received in form and substance satisfactory to it:
(A) multi-jurisdictional mortgage statement(s) signed on behalf of each Loan
Party who provides a Lien over that Australian Collateral, by 11.00 a.m. three
Business Days (or such shorter period agreed by the Australian Administrative
Agent) before the Closing Date, and (B) evidence that all Taxes required to be
paid on the Lien following the Closing Date have been paid or, if not already
paid, sufficient same day funds or evidence of other arrangements satisfactory
to the Australian Administrative Agent being in place to enable the payment of
those Taxes, together with all things (including documents) necessary to pay
those Taxes;

(vii) to the extent not previously delivered to the Australian Administrative
Agent, share certificates for all issued share capital of shares secured under
an Australian Security Document with executed undated blank transfer forms for
all shares;

(viii) the results of all searches, enquiries and requisitions on each Agent’s
behalf with respect to each Australian Loan Party and the Australian Collateral,
including all searches of the PPS Register; and

(ix) an opinion of HWL Ebsworth, Australian counsel to the Agents, addressed to
the Agents and each Lender (and expressly permitting reliance by the successors
and assigns of each Agent and each Lender), in form and substance satisfactory
to the Agents.

(c) Receipt by (i) the Administrative Agent, the Australian Administrative Agent
and the Joint Lead Arrangers of any fees and reasonable and documented expenses
required to be paid on or before the Closing Date and (ii) the Lenders of any
fees required to be paid on or before the Closing Date.

 

77



--------------------------------------------------------------------------------

(d) Unless waived by the applicable Agent or MLPFS, as the case may be, the
Company shall have paid all fees, charges and disbursements of counsel to such
Agent or MLPFS (directly to such counsel if requested by such Agent or MLPFS) to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and such Agent or MLPFS).

(e) Evidence satisfactory to the Administrative Agent of the issuance by the
Company of at least $250,000,000 of Senior Notes.

(f) MLPFS and the Agents shall have completed a due diligence investigation of
the Company, the Australian Borrower and their respective Subsidiaries in scope,
and with results, satisfactory to MLPFS and the Agents (including, without
limitation, with respect to OFAC, the Foreign Corrupt Practices Act and “know
your customer” requirements) and shall have been given access to the management,
records, books of account, contracts and properties of the Company, the
Australian Borrower and their respective Subsidiaries.

(g) There shall not be any action, suit, investigation or proceeding pending or,
to the knowledge of any Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect or otherwise restrain or prohibit the borrowings under
the Senior Notes, the transactions contemplated hereby, the refinancing of the
Existing Credit Agreement and any fees and expenses incurred in connection with
any of the foregoing.

(h) Concurrently with the funding of the initial Credit Extensions all the
outstanding principal and interest under Existing Credit Agreement and all other
Indebtedness for borrowed money of the Company and its Subsidiaries (other than
Indebtedness permitted under Section 7.03) shall have been repaid in full.

(i) Since the date of the Audited Financial Statements no event shall have
occurred that has had or could be expected to have a Material Adverse Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to another Type, or a continuation of
Eurocurrency Rate Loans or BBSY Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of

 

78



--------------------------------------------------------------------------------

this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The applicable Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the applicable Agent.

(e) In the case of a Credit Extension to be denominated in Australian Dollars or
any Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Australian Administrative Agent (in the case of any Credit Extension under the
Australian Sub-facility) or the Administrative Agent (in the case of any Credit
Extension under the U.S. Sub-facility), the Required Lenders, the Australian L/C
Issuer or the U.S. L/C Issuer would make it impracticable for such Credit
Extension to be denominated in Australian Dollars or such Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Agents and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or

 

79



--------------------------------------------------------------------------------

creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and
general principles of equity and subject to other similar customary limitations
affecting enforceability of the Loan Documents under applicable Law in the
relevant foreign jurisdictions.

 

  5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and each Person that was a Subsidiary of the Company on the date of the
Audited Financial Statements as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and such Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the Company
and each Person that was a Subsidiary of the Company on the date of such balance
sheets dated September 30, 2014, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and such Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated and consolidating pro forma balance sheet of the Company
and its Subsidiaries as at September 30, 2014 and the related consolidated and
consolidating pro forma statements of income and cash flows of the Company and
its Subsidiaries for the six months then ended, certified by the chief financial
officer or treasurer of the Company, copies of which have been furnished to each
Lender, fairly present the consolidated and consolidating pro forma financial
condition of the

 

80



--------------------------------------------------------------------------------

Company and its Subsidiaries as at such date and the consolidated and
consolidating pro forma results of operations of the Company and its
Subsidiaries for the period ended on such date, all in accordance with GAAP.

(e) The consolidated and consolidating forecasted balance sheet and statements
of income and cash flows of the Company and its Subsidiaries delivered pursuant
to Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies reasonably acceptable
to the Administrative Agent not Affiliates of the Company, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

5.11 Taxes. Except as set forth on Schedule 5.11, the Company and its
Subsidiaries have filed all Federal, state and other material Tax returns and
reports required to be filed, and have paid all Federal, state and other
material Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed Tax assessment against
the

 

81



--------------------------------------------------------------------------------

Company or any Subsidiary that would, if made, have a Material Adverse Effect.
Except for tax sharing agreements that may be entered into among the Company and
its Subsidiaries in the ordinary course of business, neither any Loan Party nor
any Subsidiary thereof is party to any tax sharing agreement.

 

  5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or an application for
such a letter is currently being processed by the Internal Revenue Service with
respect thereto and, to the best knowledge of the Company, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Company and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), none of the following events or conditions exists and is
continuing that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect: (i) substantial non-compliance with
its terms and with the requirements of any and all applicable Laws, statutes,
rules, regulations and orders; (ii) failure to be maintained, where required, in
good standing with applicable regulatory Governmental Authorities; (iii) any
obligation of the Company or its Subsidiaries in connection with the termination
or partial termination of, or withdrawal from, any such Foreign Government
Scheme or Arrangement or Foreign Plan; (iv) any Lien on the property of the
Company or its Subsidiaries in favor of a Governmental Authority as a result of
any action or inaction regarding such a Foreign Government Scheme or
Arrangement or Foreign Plan; (v) for each such Foreign Government Scheme or
Arrangement or Foreign Plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) any facts that, to the best knowledge or the Company or any of its

 

82



--------------------------------------------------------------------------------

Subsidiaries, exist that could, individually or in the aggregate, reasonably be
expected to give rise to a dispute and any pending or threatened disputes that,
to the best knowledge of the Company or any of its Subsidiaries, could,
individually or in the aggregate, reasonably be expected to result in a material
liability to the Company or any of its Subsidiaries concerning the assets of any
such Foreign Government Scheme or Arrangement or Foreign Plan (other than
individual claims for the payment of benefits); and (vii) failure to make all
contributions in a timely manner to the extent required by applicable non-U.S.
law.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned (directly or
indirectly) by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens (other than Liens permitted by
Sections 7.01(a), (c) and (h)). As of the Closing Date, the Company has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued, are fully paid and
nonassessable.

 

  5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Agents and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to either Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or

 

83



--------------------------------------------------------------------------------

order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company is set forth on
Schedule 5.17. The true and correct unique identification number of each
Designated Borrower that is a Foreign Subsidiary and a party hereto on the
Closing Date that has been issued by its jurisdiction of organization and the
name of such jurisdiction are set forth on Schedule 5.17.

5.18 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. To the best knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.19 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Agents and the Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or will be
made pursuant to Section 4.01(a)(xiii), Section 4.01(b)(v) or
Section 4.01(b)(vi) or is not required to be made until the Applicable Foreign
Obligor Document or any other document is sought to be enforced and (ii) any
charge or tax as has been timely paid or is subject to reservation in accordance
with Law.

 

84



--------------------------------------------------------------------------------

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent or will be made pursuant to
Section 4.01(a)(xiii) or Section 4.01(b)(vi).

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.20 Solvency. On the Closing Date, and immediately prior to and after giving
effect to the issuance of each Letter of Credit and each Credit Extension
hereunder and the use of the proceeds thereof, with respect to the Company and
each Subsidiary, individually, (a) the fair value of its assets is greater than
the amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

 

  5.21 Existing Australian Charges.

(a) To the best of the Borrowers’ knowledge, all Indebtedness relating to the
Existing Australian Charges has been paid in full and no amounts are owing or
will become owing as of the Closing Date or at any time thereafter.

(b) No payments have been made with respect to any Indebtedness relating to the
Existing Australian Charges in the twelve months preceding the Closing Date.

(c) There are no actions, suits, proceedings, claims or disputes pending or, to
the best of the Borrowers’ knowledge, threatened, against the Australian
Borrower or its Subsidiaries as of the Closing Date, with respect to the
Existing Australian Charges.

 

  5.22 Sanctions Concerns and Anti-Corruption Laws.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

 

85



--------------------------------------------------------------------------------

(b) The Loan Parties and their Subsidiaries have conducted their business in
compliance with applicable anti-corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to each Agent and each Lender, in form and
detail satisfactory to the Agents and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (commencing with the fiscal year ended March 31,
2015), a consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Company to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Company and its Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended December 31, 2014), a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and including management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the fiscal year then ended, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries; and

 

86



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than 90 days after the end
of each fiscal year of the Company, forecasts prepared by management of the
Company, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Company and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to each Agent and each Lender, in
form and detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending December 31, 2014), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company;

(b) promptly after any request by either Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Agents pursuant hereto;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as either Agent or any Lender may from time to time
reasonably request;

(f) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a list of all acquisitions completed during the most recently
completed fiscal year and a copy of a then-current organizational chart marked
to identify each of the Loan Parties and each Restricted Foreign Subsidiary; and

(g) concurrently with the delivery thereof under the documentation governing
Indebtedness permitted under Section 7.03(l) any information required to be
delivered to the trustee or any noteholder under such Indebtedness (including,
without limitation, any notice required to be delivered thereunder) for which a
substantially similar delivery obligation does not exist under this Agreement or
any other Loan Document.

 

87



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and each Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Company shall deliver paper copies
of such documents to either Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by such Agent or such Lender and (B) the Company shall notify
each Agent and each Lender (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
(or an Affiliate thereof) may, but shall not be obligated to, make available to
the Lenders and the L/C Issuers materials and/or information provided by or on
behalf of such Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, Syndtrak, ClearPar, IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to any of the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Borrower hereby agrees that so long as
such Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, MLPFS (and any Affiliate thereof), the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and MLPFS (and
any Affiliate thereof) shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”

 

88



--------------------------------------------------------------------------------

  6.03 Notices. Promptly notify each Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, to the extent applicable: (i) breach or
non-performance of, or any default under, a Contractual Obligation of a Borrower
or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between a Borrower or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting a Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies reasonably acceptable to the Administrative Agent and not
Affiliates of the Company, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

 

89



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
either Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Company shall not be required to reimburse the applicable Agent for inspections
or audits made more frequently than twice in any fiscal year; provided further,
however, that when an Event of Default exists the Agents (or any of their
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

 

  6.11 Use of Proceeds. Use the proceeds of:

(a) Credit Extensions under the U.S Commitment (i) for the refinancing of the
Existing Credit Agreement and for the payment of fees and expenses incurred with
the foregoing, the closing of the credit facilities hereunder and the issuance
of the Senior Notes, (ii) for working capital, capital expenditures, and other
lawful corporate purposes, and (iii) to fund Permitted Acquisitions, Permitted
Minority Investments and other transactions incident thereto and otherwise
permitted hereunder; and

(b) the Australian Sub-facility for the refinancing of the “Australian
Sub-facility” under Existing Credit Agreement and for working capital, capital
expenditures, and other lawful corporate purposes.

6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, and in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

  6.13 Additional Subsidiary Guarantors; Real Property.

 

  (a) Additional Subsidiary Guarantors.

(i) Notify the Administrative Agent at the time that any Person becomes a
Domestic Subsidiary and promptly thereafter (and in any event within 30 days or
such later time as may be determined by the Administrative Agent in its sole
discretion), cause such Person to (A) become a Subsidiary Guarantor by executing
and delivering to the Administrative Agent a counterpart of, or joinder to, the
U.S. Guaranty and Collateral Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) grant a deed
of charge or lien (or such other document as the Administrative Agent shall deem
appropriate for such purpose) over all or substantially all of its assets in
favor of the Administrative Agent, and (C) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and, if requested by the Administrative Agent, opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (A)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing, if, at any time, any Subsidiary shall guarantee
or otherwise provide credit support for any Indebtedness permitted under
Section 7.03(l) such Subsidiary shall as promptly as practicable become a
Subsidiary Guarantor and take the other actions required under this Section.

(ii) Notify each Agent on the earliest of (x) the time that any Person becomes a
Foreign Subsidiary that is formed or organized in the same jurisdiction as a
Borrower or is a First Tier Foreign Subsidiary (whether by the creation or
acquisition of such Subsidiary or otherwise) and (y) the time that any Person
becomes a Borrower pursuant to Section 2.14, of any Person that is a Foreign
Subsidiary as of such date that is formed or incorporated in the same
jurisdiction as such Borrower, and in the case of each such Person that is a
Foreign Subsidiary that is organized under the laws of a jurisdiction in which
any Borrower is also organized, promptly thereafter (and in any event within 30
days or such later time as may be determined by the Agents in their collective
sole discretion) and subject to clause (iii) below, cause such Person to
(A) become a Subsidiary Guarantor by executing and delivering to the Agents a
counterpart of, or joinder to, the Australian Deed of Guarantee and Indemnity or
such other document as either Agent shall deem appropriate for such purpose
(including, without limitation, an accession deed to the Australian Deed of
Guarantee and Indemnity), (B) grant a deed of charge or lien (or such other
document as the Agents shall deem appropriate for such purpose) over all or
substantially all of its assets in favor of each applicable Agent and
(C) deliver to the Agents documents of the types referred to in clauses
(iii) and (iv) of Section 4.01(a) and, if requested by either Agent, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (A)), all in form, content and scope reasonably satisfactory to the
Agents.

(iii) Nothing in this Section 6.13 shall require that (A) a Foreign Subsidiary
guarantee or grant a deed of charge or lien (or such other document as the
applicable Agent shall deem appropriate for such purpose) over all or
substantially all of its assets to guarantee or secure any obligations of any
Borrower that is not organized in the same jurisdiction as such Foreign
Subsidiary or (B) that the U.S. Loan Parties be required to take any action
under the laws of the jurisdiction of incorporation or formation of any
Immaterial First-Tier Foreign Subsidiary to perfect security interests in any
Collateral consisting of the capital stock issued by such Immaterial First-Tier
Foreign Subsidiary.

 

91



--------------------------------------------------------------------------------

(b) Real Property. Notify the Administrative Agent, within ten (10) days after
the acquisition after the Closing Date of any Material Real Property by any U.S.
Loan Party (or if any existing real property owned by a U.S. Loan Party (other
than real property owned by a U.S. Loan Party on the Closing Date) becomes
Material Real Property), in each case that is not subject to the existing U.S.
Security Documents, and upon the request of the Administrative Agent, promptly
(but in any event, within sixty (60) days of the date of such request (or such
later time as may be determined by the Administrative Agent in its sole
discretion)), deliver such mortgages, deeds of trust, title insurance policies,
flood zone determinations, flood insurance certifications, environmental
reports, surveys and other documents reasonably requested by the Administrative
Agent in connection with granting and perfecting a first priority Lien, subject
only to Liens permitted under Section 7.01, on such real property in favor of
the Administrative Agent, for the ratable benefit of the U.S. Sub-facility
Lenders, all in form and substance reasonably acceptable to the Administrative
Agent.

(c) Immaterial Subsidiaries. Notify the Administrative Agent at the time that
any Subsidiary that was previously an Immaterial First-Tier Foreign Subsidiary
ceases to be an Immaterial First-Tier Foreign Subsidiary, and, upon the request
of the Administrative Agent promptly thereafter (and in any event within 30 days
or such later time as may be determined by the Administrative Agent in its sole
discretion), cause the U.S. Loan Parties and such Subsidiary to take any and all
actions under the laws of the jurisdiction of incorporation or formation of such
Subsidiary to perfect security interests in any Collateral consisting of the
capital stock issued by such Subsidiary.

(d) Redesignation of Foreign Subsidiaries. At any time, at the option of the
Company, upon written notice to the Administrative Agent, redesignate any
Foreign Subsidiary as a Restricted Foreign Subsidiary. Further, promptly after
the date on which the Company or the Administrative Agent determines that either
(i) any Foreign Subsidiary that is not a Restricted Foreign Subsidiary and its
Subsidiaries individually represent two and one half percent (2.5%) or more of
(A) the Consolidated EBITDA of the Company and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date or
(B) the Consolidated assets of the Company and its Subsidiaries as of the most
recently ended fiscal quarter prior to such date or (ii) all Foreign
Subsidiaries that are not Restricted Foreign Subsidiaries and their respective
Subsidiaries collectively represent in the aggregate five percent (5%) or more
of (A) the Consolidated EBITDA of the Company and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date or
(B) the Consolidated assets of the Company and its Subsidiaries as of the most
recently ended fiscal quarter prior to such date, then the Company shall
promptly identify in writing to the Administrative Agent such Foreign
Subsidiaries to be redesignated as Restricted Foreign Subsidiaries to cause such
remaining Foreign Subsidiaries that are not Restricted Foreign Subsidiaries and
their respective Subsidiaries (after giving effect to such redesignation) to
individually represent less than two and one half percent (2.5%) of each of the
Consolidated EBITDA of the Company and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date and the
Consolidated assets of the Company and its Subsidiaries as of the most recently
ended fiscal quarter prior to such date and collectively represent in the
aggregate less than five percent (5%) of each of the Consolidated EBITDA of the
Company and its Subsidiaries for the four (4) consecutive fiscal quarters most
recently ended prior to such date and the Consolidated assets of the Company and
its Subsidiaries as of the most recently ended fiscal quarter prior to such
date. Notwithstanding the foregoing, if, at any time, any Foreign Subsidiary
shall be a “Restricted Subsidiary” (or the equivalent thereof) as defined in the
documentation for any Indebtedness permitted under Section 7.03(l),

 

92



--------------------------------------------------------------------------------

such Foreign Subsidiary shall automatically and without further action by any
party be redesignated a Restricted Foreign Subsidiary hereunder. Upon the
redesignation of any Foreign Subsidiary as a Restricted Foreign Subsidiary,
(x) all outstanding Indebtedness and Liens (if any) of such Subsidiary shall be
deemed to have been incurred by such Subsidiary on such date of redesignation
and after giving effect to such redesignation and (y) all outstanding
Investments of such Subsidiary shall be deemed to be an Investment of a
Restricted Foreign Subsidiary as of such date of redesignation and after giving
effect to such redesignation.

6.14 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Materials shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Materials and the remediation of such real property or other
assets as necessary to comply, in all material respects, with all Environmental
Laws and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, the Company shall, and shall cause
each other Loan Party to, comply, in all material respects, with any Federal or
state judicial or administrative order requiring the performance at any real
property of any Loan Party of activities in response to the release or
threatened release of Hazardous Materials. To the extent that the transportation
of Hazardous Materials is permitted by this Agreement, the Company shall, and
shall cause its Subsidiaries to, dispose of such Hazardous Materials, or of any
other wastes, only at licensed disposal facilities operating in compliance, to
the Company’s knowledge, with Environmental Laws.

6.15 Further Assurances. Take, and cause each Subsidiary to take, such actions
as are necessary or as either Agent or the Required Lenders may reasonably
request from time to time to ensure that the Obligations of each applicable Loan
Party under the Loan Documents are secured by substantially all of the assets of
the Company and each applicable Loan Party (including, without limitation, all
capital stock that are owned by such U.S. Loan Party of each Domestic Subsidiary
and 66% of all voting capital stock and 100% of all non-voting capital stock
that are owned by such U.S. Loan Party of any Foreign Subsidiary that is a
direct wholly-owned Subsidiary of such U.S. Loan Party, but excluding the
capital stock of any other Foreign Subsidiary) and guaranteed by each applicable
Loan Party (including, upon the acquisition or creation thereof, any Subsidiary
acquired or created after the Closing Date), in each case as the Agents may
determine, including (a) the execution and delivery of guaranties, security
agreements, pledge agreements, financing statements and other documents, and the
filing or recording of any of the foregoing, (b) the delivery of certificated
securities and other Collateral with respect to which perfection is obtained by
possession or control, and (c) authorizing and causing the delivery of opinions
of legal counsel; provided that in no event shall the U.S. Loan Parties be
required to take any action under the laws of the jurisdiction of incorporation
or formation of any Immaterial First-Tier Foreign Subsidiary to perfect security
interests in any Collateral consisting of the capital stock issued by such
Immaterial First-Tier Foreign Subsidiary.

6.16 Anti-Corruption Laws. Conduct its business in compliance with applicable
anti-corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with such Laws.

6.17 Post-Closing Obligations. Execute and deliver the documents and complete
the tasks set forth on Schedule 6.17, in each case within the time limits
specified on such schedule.

 

93



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any other
Loan Party or any Restricted Foreign Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in the aggregate materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

94



--------------------------------------------------------------------------------

(j) in relation to an Australian Loan Party (i) a deemed security interest under
section 12(3) of the PPSA which does not secure payment or performance of an
obligation and (ii) a Lien taken in personal property (as defined in the PPSA)
by a seller of that personal property to the extent that it secures the
obligation to pay all or part of the purchase price of that personal property,
where that personal property is purchased in the ordinary course of the buyer’s
business;

(k) precautionary financing statements filed by a lessor against one or more of
the Company or any other Loan Party in connection with a true operating lease
between such Company or such Subsidiary and such lessor;

(l) normal and customary Liens in favor of the custodian of any securities
custody account in which cash, securities and other property of the Company or
any other Loan Party may be deposited from time to time;

(m) subject to the limitation set forth in Section 7.03(i), Liens securing only
Indebtedness permitted pursuant to Section 7.03(i) and arising in connection
with Permitted Acquisitions; provided that such Liens (i) are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, (ii) are
applicable only to specific property or assets (and not “blanket” or all assets
Liens) and (iii) do not attach to any other property or assets of the Company or
any of its Subsidiaries;

(n) Liens arising with respect to Swap Contracts permitted pursuant to
Section 7.03(d);

(o) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of any Borrower or any Subsidiary thereof;

(p) so long as no amounts are secured thereby, the Existing Australian Charges;
and

(q) Liens securing Indebtedness permitted under Section 7.03(k); provided that
such Liens do not at any time encumber any property other than the Subject
Receivables sold (or intended to be sold) pursuant to a Disposition permitted by
Section 7.05(i).

 

  7.02 Investments. Make any Investments, except:

(a) Investments in the form of cash and Cash Equivalents;

(b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of (i) the Company or any other U.S. Loan Party in any other
U.S. Loan Party; (ii) the Australian Borrower or any other Australian Loan Party
in any U.S. Loan Party or any Australian Loan Party; (iii) any Loan Party that
is not an Australian Loan Party or a U.S. Loan Party in any other Loan Party
that (A) is incorporated or organized under the Laws of the same jurisdiction as
such Loan Party making such Investment or (B) has Guaranteed the Obligations of
any Designated Borrower located in the same jurisdiction as the Loan Party
making such Investments; (iv) any Subsidiary that is not a Loan Party in any
Loan Party (subject, in the case of any Investment that constitutes
Indebtedness, to the requirements of Section 7.03(g)); (v) (A) any Loan Party in
any Subsidiary that is not a Loan Party

 

95



--------------------------------------------------------------------------------

and (B) any Loan Party in any other Loan Party to the extent not otherwise
permitted under this clause (c), in an aggregate amount for all such Investments
under this subclause (v) not to exceed $20,000,000 at any time outstanding and
(vi) the Company, any Loan Party or any Restricted Foreign Subsidiary in any
wholly-owned Subsidiary solely for purposes of funding a substantially
concurrent Permitted Acquisition or Permitted Minority Investment; provided that
in the case of any such Investment made by a U.S. Loan Party pursuant to this
clause (vi), to the extent such Investment is made in the form of Indebtedness,
such Investment shall be evidenced by a promissory note in form and substance
reasonably acceptable to the Administrative Agent and payable by such
wholly-owned Subsidiary to the applicable U.S. Loan Party and such U.S. Loan
Party shall deliver such promissory note to the Administrative Agent together
with a transfer power executed in blank as security for the Obligations in
accordance with the U.S. Security Documents;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) contributions to or any payments of benefits under any Pension Plan or other
“employee benefit plan” as defined in Section 3(2) of ERISA;

(g) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than a Lender shall not
at any time exceed $1,000,000 with respect to any Domestic Subsidiary or the
Australian Borrower and its Subsidiaries (incorporated or formed in Australia)
and shall not at any time exceed $10,000,000 with respect to any other Foreign
Subsidiary;

(h) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such Account Debtors;

(i) Investments in Permitted Acquisitions;

(j) Investments in Permitted Minority Investments;

(k) Investments constituting Liens permitted by Section 7.01 or Indebtedness
permitted by Section 7.03 (other than clause (g) thereof); and

(l) other Investments not exceeding $15,000,000 in the aggregate in any fiscal
year of the Company.

 

  7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by

 

96



--------------------------------------------------------------------------------

an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
by an amount equal to any existing commitments unutilized thereunder, (ii) the
direct or any contingent obligor with respect thereto is not changed as a result
of or in connection with such refinancing, refunding, renewal or extension and
(iii) with respect to any Subordinated Debt, the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

(c) Guarantees of any Loan Party in respect of Indebtedness otherwise permitted
hereunder of any other Loan Party; provided that (i) the Loan Party providing
such Guarantee shall also guarantee all the Loans made hereunder to each
Borrower that is organized in the same jurisdiction as the Loan Party whose
Indebtedness is being guaranteed and (ii) if such Indebtedness is subordinated
to the Obligations such Guarantee shall be subordinated on the same terms.

(d) obligations (contingent or otherwise) of the Company or any other Loan Party
existing or arising under any Swap Contract and incurred in favor of an Agent or
an affiliate thereof or a Lender or an Affiliate thereof, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $35,000,000;

(f) Subordinated Debt; provided that in the case of each incurrence of such
Subordinated Debt (i) no Default shall have occurred and be continuing or would
be caused by the incurrence of such Subordinated Debt and (ii) the
Administrative Agent shall have received satisfactory written evidence that the
Company would be in compliance with the financial covenants set forth in
Section 7.11 after giving pro forma effect to the incurrence of such
Subordinated Debt and the use of proceeds thereof;

(g) Indebtedness of (i) the Company or any other U.S. Loan Party owing to any
other Loan Party; provided that such Indebtedness owing to a Loan Party that is
not a U.S. Loan Party shall be subordinated to the Obligations on terms and
conditions satisfactory to the Administrative Agent; (ii) the Australian
Borrower or any other Australian Loan Party owing to any Australian Loan Party;
(iii) any Loan Party that is not an Australian Loan Party or a U.S. Loan Party
owing to any other Loan Party that is incorporated or organized under the Laws
of the same jurisdiction as the Loan Party owing such Indebtedness; (iv) any
Loan Party owing to any Subsidiary that is not a Loan Party; provided that such
Indebtedness is subordinated to the Obligations on terms and conditions
satisfactory to the Administrative Agent; (v) any Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party and (vi) consisting of
Investments permitted under Section 7.02(c)(v) or (vi); provided that such
Indebtedness is evidenced by a promissory note that is pledged to the applicable
Agent pursuant to the applicable Guaranty and Collateral Agreement;

 

97



--------------------------------------------------------------------------------

(h) up to $2,500,000 of unsecured Swap Contracts, which do not require the
approval of the Administrative Agent, in which the counterparty is not a Lender
or an Affiliate thereof; provided that such unsecured Swap Contracts are entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(i) up to $30,000,000 (in the aggregate outstanding at any time) of Acquired
Indebtedness acquired or assumed in connection with Permitted Acquisitions;
provided, however, that, notwithstanding the foregoing, the aggregate amount of
Indebtedness outstanding at any one time under clauses (i) and (j) of this
Section 7.03 may not exceed $30,000,000;

(j) other unsecured Indebtedness, in addition to the Indebtedness otherwise
permitted under this Section, in an aggregate principal amount not to exceed
$30,000,000 at any time outstanding; provided, however, that, notwithstanding
the foregoing, the aggregate amount of Indebtedness outstanding at any one time
under clauses (i) and (j) of this Section 7.03 may not exceed $30,000,000
provided further, however, that the aggregate other unsecured Indebtedness, or
Indebtedness secured by a U.S. Letter of Credit, of any Restricted Foreign
Subsidiary pursuant to this Section 7.03(j) shall not exceed $10,000,000;

(k) any transaction permitted under Section 7.05(i), but only so long as
(i) such transaction at any time constitutes Indebtedness, (ii) such transaction
was permitted under Section 7.05(i) at the time of the proposed Disposition in
connection with such transaction and (iii) the aggregate amount of such
Indebtedness in any fiscal year shall not exceed fifteen percent (15%) of the
projected aggregate net revenue of the Company and its Subsidiaries on a
consolidated basis for such fiscal year as set forth in the forecasts for such
fiscal year delivered to the Agents and Lenders pursuant to Section 6.01(c); and

(l) (i) the Senior Notes, (ii) any Additional Senior Notes and (iii) any
refinancings, refundings, renewals or extensions of the Senior Notes or any
Additional Senior Notes; provided that, (x) the Indebtedness resulting therefrom
(A) in the case of clauses (ii) and (iii), shall (1) mature no earlier than, or
have a weighted average life to maturity no shorter than, the Senior Notes (or,
in the case of a refinancing, refunding renewal or extension of the Additional
Senior Notes, the Additional Senior Notes); (2) be unsecured; and (3) not be
guaranteed or otherwise recourse to any Person or assets other than the
Person(s) to whom the Senior Notes (or, in the case of a refinancing, refunding
renewal or extension of the Additional Senior Notes, the Additional Senior
Notes) are recourse, in each case as of the time of such issuance, refinancing,
refunding, renewal or extension and (4) shall not contain any financial
performance “maintenance” covenants (whether stated as a covenant, default or
otherwise, although “incurrence-based” financial tests may be included), or
cross defaults (but may include cross-defaults at final stated maturity and
cross-acceleration) and (B) in the case of clause (iii) shall be in an aggregate
principal amount that is less than or equal to the principal amount of the
Senior Notes or Additional Senior Notes being refinanced, refunded, renewed or
extended, except for an increase thereof by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal or extension;
(y) in the case of any Additional Senior Notes, after giving pro forma effect to
the incurrence of the Indebtedness evidenced by the Additional Senior Notes,
(A) the Company is in pro forma compliance with all the financial ratios and
restrictions set forth in Section 7.11 and (B) the pro forma Consolidated
Leverage Ratio (calculated after giving effect to such Indebtedness, assuming
such Indebtedness is fully funded on the date of such

 

98



--------------------------------------------------------------------------------

calculation and any repayment of Indebtedness with the proceeds thereof) shall
be at least 0.25 to 1.00 lower than the actual ratio required under
Section 7.11(c); and (z) in the case of case of clauses (ii) and (iii), the
Administrative Agent shall have received a certificate from a Responsible
Officer of the Company certifying that such resulting Indebtedness (A) complies
with the applicable requirements of subclauses (x) and (y) of this clause
(l) and (B) does not have terms or covenants that, when taken as a whole, are
more restrictive on the Company and its Subsidiaries than those applicable to
the Senior Notes (or, in the case of a refinancing, refunding renewal or
extension of the Additional Senior Notes, the Additional Senior Notes).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, acquire, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the Equity Interests or
assets (whether now owned or hereafter acquired), of, to or in favor of, any
Person, except that, so long as no Default exists or would result therefrom:

(a) (i) any Loan Party (other than a Borrower) may merge with (A) the Company,
provided that the Company shall be the continuing or surviving Person, or
(B) any one or more other U.S. Loan Parties, provided that the U.S. Loan Party
shall be the continuing or surviving Person and when any U.S. Loan Party that is
a wholly-owned Subsidiary is merging with another U.S. Loan Party that is not
wholly-owned, the U.S. Loan Party that is a wholly-owned Subsidiary shall be the
continuing or surviving Person; (ii) any Australian Loan Party (other than a
Borrower) may merge with (A) the Australian Borrower; provided that the
Australian Borrower shall be the continuing or surviving Person, or (B) any one
or more other Australian Loan Parties; provided that when any Australian Loan
Party that is a wholly-owned Subsidiary is merging with another Australian Loan
Party that is not wholly-owned, the Australian Loan Party that is a wholly-owned
Subsidiary shall be the continuing or surviving Person; (iii) any Loan Party
(other than a Borrower) that is not an Australian Loan Party or a U.S. Loan
Party may merge with (A) any Designated Borrower that is incorporated or
organized under the Laws of the same jurisdiction as such Loan Party; provided
that such Designated Borrower shall be the continuing or surviving Person or
(B) any other wholly owned Loan Party that is incorporated or organized under
the Laws of the same jurisdiction as such Loan Party or that has Guaranteed the
Obligations of any Designated Borrower located in the same jurisdiction as such
Loan Party; provided that such other wholly-owned Loan Party is the continuing
or surviving Person; (iv) any wholly-owned Restricted Foreign Subsidiary that is
not a Loan Party may merge with (A) any Loan Party; provided that such Loan
Party shall be the continuing or surviving Person or (B) any other wholly-owned
Restricted Foreign Subsidiary; provided that when such wholly-owned Subsidiary
is merging with another wholly-owned Subsidiary that is not a Loan Party but
whose Equity Interests are pledged to an Agent for the benefit of the Lenders,
the wholly-owned Subsidiary whose Equity Interests are so pledged shall be the
continuing or surviving Person or, subject to the limitations set forth in
Section 10.20, the Equity Interests of the continuing or surviving Person shall
be pledged to such Agent pursuant to a pledge agreement on terms satisfactory to
such Agent;

(b) (i) any U.S. Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
U.S. Loan Party; provided that if the transferor in such a transaction is a Loan
Party that is a wholly-owned Subsidiary, then the transferee must either be the
Company or another U.S. Loan Party that is a wholly-owned Subsidiary; (ii) any
Australian Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to another Australian Loan Party or a
U.S. Loan Party; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be (A) a Borrower or
(B) another U.S. Loan Party or Australian Loan Party that is a wholly-owned
Subsidiary; provided further

 

99



--------------------------------------------------------------------------------

that if the transferee in such transaction is a U.S. Loan Party the
consideration for such Disposition shall not exceed the fair market value of the
assets so Disposed of; (iii) any Loan Party that is not a U.S. Loan Party or an
Australian Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to another Loan Party that is
incorporated or organized under the Laws of the same jurisdiction as such Loan
Party or that has Guaranteed the Obligations of any Designated Borrower located
in the same jurisdiction as such Loan Party; provided that if the transferee in
such transaction is a U.S. Loan Party the consideration for such Disposition
shall not exceed the fair market value of the assets so Disposed of; provided
that if the transferor in such a transaction is a wholly-owned Subsidiary, then
the transferee must either be (A) a Borrower or (B) another Loan Party that is a
wholly-owned Subsidiary; and (iv) any Restricted Foreign Subsidiary that is not
a Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Loan Party or a Restricted Foreign
Subsidiary; provided that if the transferee in such transaction is a Loan Party
the consideration for such Disposition shall not exceed the fair market value of
the assets so Disposed of; and

(c) (i) any Person acquired pursuant to a Permitted Acquisition may merge with
and into a Loan Party or any wholly owned Restricted Foreign Subsidiary in
connection with such Permitted Acquisition; provided that the continuing or
surviving Person shall be such Loan Party or such Restricted Foreign Subsidiary
and (ii) all or substantially all of the Equity Interests or assets of any
Person may be acquired by a Loan Party or a wholly owned Restricted Foreign
Subsidiary pursuant to a Permitted Acquisition or an Investment permitted by
Section 7.02(l).

 

  7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any (i) U.S. Loan Party to the Company or to
another U.S. Loan Party; provided that if the transferor in such a transaction
is a U.S. Loan Party that is a wholly-owned Subsidiary, then the transferee must
either be the Company or another U.S. Loan Party that is a wholly-owned
Subsidiary; (ii) Australian Loan Party to another Australian Loan Party or a
U.S. Loan Party; provided that if the transferor in such a transaction is an
Australian Loan Party that is a wholly-owned Subsidiary, then the transferee
must either be a U.S. Loan Party that is a wholly-owned subsidiary or an
Australian Loan Party that is a wholly-owned Subsidiary; provided further that
if the transferee in such transaction is a U.S. Loan Party the consideration for
such Disposition shall not exceed the fair market value of the assets so
Disposed of; (iii) any Loan Party that is not a U.S. Loan Party or an Australian
Loan Party to another Loan Party that is incorporated or organized under the
Laws of the same jurisdiction as such Loan Party or that has Guaranteed the
Obligations of any Designated Borrower located in the same jurisdiction as such
Loan Party; provided that if the transferee in such transaction is a U.S. Loan
Party the consideration for such Disposition shall not exceed the fair market
value of the assets so Disposed of; and (iv) Restricted Foreign Subsidiary that
is not a Loan Party to any Loan Party or a Restricted Foreign Subsidiary;
provided that if the transferee in such transaction is a Loan Party the
consideration for such Disposition shall not exceed the fair market value of the
assets so Disposed of;

 

100



--------------------------------------------------------------------------------

(e) Dispositions permitted by Section 7.02, Section 7.04 or Section 7.06;

(f) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $30,000,000;

(g) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;

(h) Dispositions not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (h) in any fiscal year shall not exceed $10,000,000;
and

(i) Dispositions by the Company, the Australian Borrower or any of their
respective Subsidiaries of Subject Receivables prior to their stated due dates
in connection with supply chain financing or other similar arrangements approved
by the applicable Agent; provided that the aggregate book value of the Subject
Receivables sold pursuant to this clause (i) in any fiscal year shall not exceed
fifteen percent (15%) of the projected aggregate net revenue of the Company and
its Subsidiaries on a consolidated basis for such fiscal year as set forth in
the forecasts for such fiscal year delivered to the Agents and Lenders pursuant
to Section 6.01(c);

provided, however, that any Disposition pursuant to clauses (a), (b), (c) and
(e) through (h) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Company, any U.S. Loan
Party and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Company may (i) make regularly scheduled payments of interest in respect
of (A) Subordinated Debt to the extent permitted under the subordination
provisions thereof and (B) any Indebtedness permitted pursuant to
Section 7.03(l) and (ii) refinance, refund, renew or extend the Senior Notes or
any Additional Senior Notes in accordance with Section 7.03(l);

 

101



--------------------------------------------------------------------------------

(e) the Company may declare and pay cash dividends to its stockholders in an
aggregate amount not to exceed $7,000,000 in any fiscal year;

(f) the Company may issue and sell its common Equity Interests and any
Subsidiary that is not a Loan Party may issue and sell its common Equity
Interests to finance a Permitted Acquisition or Permitted Minority Investment;
and

(g) the Company may make Restricted Payments not otherwise permitted pursuant to
this Section 7.06 so long as after giving pro forma effect to such Restricted
Payment and any Indebtedness incurred in connection therewith, (i) the
Consolidated Leverage Ratio shall be at least 0.25 to 1.00 lower than the actual
ratio required under Section 7.11(c) and (ii) at least $25,000,000 is available
to be drawn under the U.S. Commitment.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Person as would be obtainable by such Person at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Company and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Loan Party to make Restricted Payments to the Company or any other Loan
Party or to otherwise transfer property to the Company or any other Loan Party,
(ii) of any Loan Party to Guarantee the Obligations or (iii) of the Company or
any other Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided that this Section 7.09 shall not restrict the Company and its
Subsidiaries from entering into (A) Contractual Obligations containing customary
limitations on Liens contained in any agreement with respect to Indebtedness
incurred pursuant to Section 7.03(l) that are based upon an incurrence based
financial test that is no more restrictive than the financial ratio requirements
set forth in Section 7.11, (B) the documentation for the Senior Notes executed
on the Closing Date and any documentation for the Additional Senior Notes so
long as such the provisions of the type referred to in this Section 7.09
contained in such documentation are no more restrictive on the Company and its
Subsidiaries than the corresponding provisions of the documentation for the
Senior Notes executed on the Closing Date and any such documentation referred to
in this clause (B) permits, as of the date of execution thereof, Liens to secure
the Obligations hereunder as well as the increases in Aggregate Commitment
contemplated pursuant to Section 2.15 and (C) Contractual Obligations entered
into in connection with Permitted Minority Investments and Permitted JV
Acquisitions containing customary limitations on the ability of any Person
acquired pursuant to a Permitted JV Acquisition or a Permitted Minority
Investment to make Restricted Payments, Guarantee the Obligations and incur
Liens, solely to the extent such Contractual Obligations are limited to the
Person acquired in connection with

 

102



--------------------------------------------------------------------------------

such Permitted JV Acquisition or Permitted Minority Investment, as the case may
be, and are applicable only for so long as such Person is not wholly-owned
Subsidiary; provided that, for purposes hereof, the Person acquired shall
include any Subsidiary that is not a Loan Party that issues its Equity Interests
as permitted hereby in connection with such Permitted JV Acquisition or
Permitted Minority Investment, as the case may be.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

 

  7.11 Financial Covenants.

(a) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the last day of any fiscal quarter of the Company
to be greater than 3.50 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any fiscal quarter of the Company to be
less than 4.00:1.00.

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Company to be greater than 4.50 to
1.00.

7.12 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding $40,000,000 in the aggregate (such amount, the
“Base Amount”) for the Company and its Subsidiaries during each fiscal year;
provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, fifty percent (50%) of the Base Amount if
not expended in the fiscal year for which it is permitted, may be carried over
for expenditure in the next following fiscal year. Capital expenditures in any
fiscal year shall be deemed to use first, the Base Amount permitted in such
fiscal year, and second, any amount carried forward to such fiscal year pursuant
to this proviso; provided further, however, that the following shall not be
considered capital expenditures for the purposes of this Section 7.12:
(a) capital expenditures incurred by any Person prior to the date on which such
Person became a Subsidiary of the Company, and (b) assets purchased by the
Company or a Subsidiary thereof pursuant to a Permitted Acquisition.

 

  7.13 Modification of Certain Documents.

(a) Permit the charter, by-laws or other Organization Documents of any Loan
Party or any documentation evidencing the Indebtedness permitted pursuant to
Section 7.03(l) to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of the Lenders; or

(b) change, or allow any Loan Party to change, its fiscal year end, its
accounting policies or reporting practices (except as required by GAAP) in any
material respect, state of formation or its organizational form.

7.14 Cancellation of Debt. Cancel, or permit any other Loan Party to cancel, any
claim or debt owing to it from any other Person (other than the Company or any
Subsidiary), except for reasonable consideration or in the ordinary course of
business, and except for the cancellation of other debts or claims not to exceed
$5,000,000 in any fiscal year

 

103



--------------------------------------------------------------------------------

  7.15 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as a Lender, Joint Lead Arranger, Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.16 Anti-Corruption Laws. Directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
other similar legislation in other jurisdictions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

  8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. The Company fails to perform, in any material respect,
or observe any term, covenant or agreement contained in any of Section 6.01(a),
6.01(b), 6.02(a), 6.03(a), 6.03(d), 6.05, 6.10, 6.11, 6.13 or 6.17 or Article
VII, or the Company, any U.S. Loan Party or any Australian Loan Party fails to
perform or observe any term, covenant or agreement contained in Section 5 of the
U.S. Guaranty and Collateral Agreement or Clause 11 of the Australian Deed of
Guarantee and Indemnity; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
on the date as of which the facts therein set forth are stated or certified; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due after giving effect to any applicable grace periods (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under

 

104



--------------------------------------------------------------------------------

any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the

 

105



--------------------------------------------------------------------------------

Threshold Amount or (iii) an event occurs with respect to a Foreign Government
Scheme or Arrangement or Foreign Plan which has resulted or could reasonably be
expected to result in liability of the Company or any Borrower in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document other than in accordance with the terms
thereof; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of a
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

106



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to each Agent and amounts payable under Article III)
payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts relating to Swap Contracts and Secured Cash Management
Agreements) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or L/C Issuer) and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, obligations relating to Swap
Contracts and incurred in favor of an Agent or an Affiliate thereof or a Lender
or an Affiliate thereof and payment to the Administrative Agent and the
Australian Administrative Agent for the account of the respective L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; ratably among the Lenders, the L/C Issuers,
the Administrative Agent and the Australian Administrative Agent in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to payment of that portion of the Obligations constituting obligations
relating to Secured Cash Management Agreements; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law;

provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

107



--------------------------------------------------------------------------------

ARTICLE IX.

AGENTS

 

  9.01 Appointment and Authority.

 

  (a) Appointment.

(i) Each of the U.S. Sub-facility Lenders and the U.S. L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(ii) Each of the Australian Sub-facility Lenders and the Australian L/C Issuer
hereby irrevocably appoints Westpac to act on its behalf as the Australian
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Australian Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Australian Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

The provisions of this Article are solely for the benefit of the Agents, the
Lenders and the L/C Issuers, and neither any Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent or the Australian Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) Collateral Agents. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents with respect to the U.S.
Sub-facility, and each of the Lenders (including in its capacity as a
counterparty or potential counterparty under any Swap Contract or as a Cash
Management Bank or potential Cash Management Bank) and each L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the U.S. Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. The Australian Administrative
Agent shall also act as the “collateral agent” under the Loan Documents with
respect to the Australian Sub-facility, and each of the Australian Sub-facility
Lenders and the Australian L/C Issuer hereby irrevocably appoints and authorizes
the Australian Administrative Agent to act as the agent of such Australian
Sub-facility Lender and the Australian L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Australian Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent and the Australian Administrative Agent, as “collateral
agents” and any co-agents, sub-agents and attorneys in fact appointed by either
of them pursuant to Section 9.05 for the purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Loan Documents
or for exercising any rights and remedies thereunder at the direction of the
applicable Agent, shall be entitled to the benefits of all provisions of this
Article IX and Article X (including Section 10.04(c), as though such co-agents,
sub-agents and attorneys in fact were the applicable “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

108



--------------------------------------------------------------------------------

9.02 Rights as a Lender. Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders
or to provide notice to or consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions. Neither Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, neither Agent nor its Related Parties:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Laws,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or be liable for the failure to disclose, any
information relating to any of the Loan Parties or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or the Australian Administrative Agent, as the case may be,
or any of its Affiliates in any capacity.

Any action taken by any Agent in accordance with the Loan Documents binds all
the Lenders or all the applicable Lenders, as the case may be.

Neither Agent nor any of its Related Parties shall be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. Each
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Company, a Lender
or an L/C Issuer.

 

109



--------------------------------------------------------------------------------

Neither Agent nor any of its Related Parties shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Loan Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

  9.04 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, communication,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal, amendment or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the applicable L/C
Issuer, each Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless such Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
the purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to such Lender, unless the Administrative Agent shall have
received written notice from such Lender prior to the proposed Closing Date
specifying its objections.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

9.06 Resignation of an Agent. Either Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which, with respect to
the successor to the Administrative Agent, shall be a bank with an office in the
United States,

 

110



--------------------------------------------------------------------------------

or an Affiliate of any such bank with an office in the United States, and, with
respect to the successor to the Australian Administrative Agent, shall be a bank
with an office in Australia, or an Affiliate of any such bank with an office in
Australia. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuers, appoint
a successor Agent meeting the qualifications set forth above; provided that if
such Agent shall notify the Company and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such Agent
on behalf of the Lenders or an L/C Issuer under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Agent, all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each applicable Lender and each applicable L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent
(other than as provided in Section 3.01 and other than any rights to indemnity
payments or other amounts owed to the retiring Agent as of the effective date of
such resignation), and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as an Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as U.S. L/C Issuer and Swing Line
Lender. Any resignation by Westpac as Australian Administrative Agent pursuant
to this Section shall also constitute its resignation as Australian L/C Issuer.
If Bank of America or Westpac resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties as an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require that the applicable Lenders make Base Rate Loans
or BBSY Loans, as the case may be or fund risk participations in the
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the U.S. Sub-facility Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring U.S. L/C Issuer and Swing Line
Lender, (b) the retiring U.S. L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor U.S. L/C Issuer shall
issue letters of credit in substitution for the U.S. Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring U.S. L/C Issuer to effectively assume the
obligations of the retiring U.S. L/C Issuer with respect to such U.S. Letters of
Credit. Upon the acceptance of a successor’s appointment as Australian
Administrative

 

111



--------------------------------------------------------------------------------

Agent hereunder, (x) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Australian L/C
Issuer, (y) the retiring Australian L/C Issuer shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents, and
(z) the successor Australian L/C Issuer shall issue letters of credit in
substitution for the Australian Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Australian L/C Issuer to effectively assume the obligations of the retiring
Australian L/C Issuer with respect to such Australian Letters of Credit.

9.07 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon either Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Australian
Administrative Agent, a Lender, the Australian L/C Issuer or the U.S. L/C Issuer
hereunder.

9.09 Agents May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether any Agent shall have
made any demand on any Borrower), and solely in the case of any proceeding in
Australia, the Australian Administrative Agent (with the consent of the
Administrative Agent), shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and the Agents under Sections 2.03(i) and (j), 2.09,
2.10(b) and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
the each Lender and each L/C Issuer to make such payments to the applicable
Agent and, in the event that such Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the applicable
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due
such Agent under Sections 2.09, 2.10(b) and 10.04.

 

112



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any L/C Issuer to authorize either
Agent to vote in respect of the claim of any Lender or any L/C Issuer in any
such proceeding.

The Lenders, the Australian Administrative Agent, the L/C Issuers, each Cash
Management Bank and each counterparty to a Swap Contract that is an Obligation
(the “Secured Parties”) hereby irrevocably authorize the Administrative Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (i) of Section 10.01 of this Agreement),
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

113



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. Without limitation of Section 9.09, each
of the Lenders (including in its capacities as a potential Cash Management Bank
and a potential counterparty to a Swap Contract) and the L/C Issuers irrevocably
authorize each Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by such Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (ii) that is sold or
otherwise disposed of to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

(c) to release any Subsidiary Guarantor from its obligations under any Guaranty
and Collateral Agreement, if such Person ceases to be a Subsidiary as a result
of a transaction permitted hereunder.

Upon request by either Agent at any time, the Required Lenders will confirm in
writing the applicable Agent’s authority to release or subordinate its interest
in particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under any Guaranty and Collateral Agreement pursuant to
this Section 9.10.

Neither Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral (or any portion thereof), the existence,
priority or perfection of such Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall any Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

  9.11 Secured Cash Management Agreements and Swap Contracts.

Except as otherwise expressly set forth herein or in the other Loan Documents,
no Cash Management Bank or any counterparty to a Swap Contract that obtains the
benefits of Section 8.03, any of the Guaranty and Collateral Agreements or any
Collateral by virtue of the provisions hereof or of the other Loan Documents
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of any other Loan Document) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Swap Contracts
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or the counterparty to the
Swap Contracts, as the case may be; provided that in no event shall the
Administrative Agent be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to,

 

114



--------------------------------------------------------------------------------

such Obligations in the case of a termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) and the Company or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent and, solely in the case of an
amendment or waiver directly affecting the Australian Sub-facility or the rights
of the Australian Administrative Agent, the Australian Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) (i) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; (ii) without limiting the generality of clause (a)(i) of
this Section, waive any condition set forth in Section 4.02 as to any Credit
Extension under the Australian Sub-facility without the written consent of the
Required Australian Lenders and (iii) without limiting the generality of clause
(a)(i) of this Section, waive any condition set forth in Section 4.02 as to any
Credit Extension under the U.S. Sub-facility without the written consent of the
Required U.S. Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that any waiver of any condition precedent in
Section 4.02 or of any Default or mandatory reduction of the Commitments is not
considered an extension or increase in the Commitment of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of any Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

 

115



--------------------------------------------------------------------------------

(f) change any provision of this Section or the definition of “Required
Lenders”, “Required Australian Lenders” or “Required U.S. Lenders” or any other
provision hereof or any other provision of any other Loan Document specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or thereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly and
adversely affected thereby;

(g) release any Subsidiary Guarantor from any Guaranty and Collateral Agreement
without the written consent of each Lender directly and adversely affected
thereby, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the applicable Agent acting alone);

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions without the consent of each Lender; or

(i) amend the definition of “Alternative Currency” without the written consent
of each Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Agent in addition to the Lenders required above, affect the rights or
duties of such Agent under this Agreement or any other Loan Document; and
(iv) any of the agreements specified in the definition of “Fee Letter” may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender and (B) the Company
shall be permitted to enter into amendments and modifications necessary or
appropriate to effectuate customary “amend and extend” transactions with only
the consent of the Administrative Agent and those Lenders agreeing to extend the
maturity date of their respective Commitments or Loans, as applicable; provided
that, in each case under this clause (B), each Lender under the applicable
tranche or sub-facility that is being extended shall have been given the
opportunity (but shall not be obligated) to participate on a pro rata basis in
such extension and provided further that in the case of any amendment and
extension of any Commitment under the Credit Facilities, the funding of all
Committed Loans and refundings and participations in Letters of Credit and, if
applicable, Swing Line Loans under such Credit Facility shall continue to be
made in accordance with the Applicable Percentages of each of the Lenders under
such Credit Facility (whether or not such Lenders have agreed to participate in
the extension) until the original maturity of such Credit Facility.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (2) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such

 

116



--------------------------------------------------------------------------------

Defaulting Lender; (B) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (C) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein (x) the Administrative Agent
may, with the prior written consent of the Company only, amend, modify or
supplement this Agreement or any of the other Loan Documents (other than the
Australian Security Documents) to cure any ambiguity, omission, mistake, defect
or inconsistency; provided that the Administrative Agent shall provide written
notice (which may be pursuant to Section 10.02 hereof) to the Australian
Administrative Agent of any such amendment, modification or supplement promptly
after the effective date thereof and (y) the Australian Administrative Agent
may, with the prior written consent of the Company only, amend, modify or
supplement the Australian Security Documents to cure any ambiguity, omission,
mistake, defect or inconsistency; provided that the Australian Administrative
Agent shall provide written notice (which may be pursuant to Section 10.02
hereof) to the Administrative Agent of any such amendment, modification or
supplement promptly after the effective date thereof.

 

  10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or email
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to a Borrower or any other Loan Party, an Agent, an L/C Issuer or the
Swing Line Lender, to the address, fax number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

Except where expressly provided otherwise, all correspondence under or in
relation to the Loan Documents between a Lender on the one hand, and a Borrower
on the other, will be addressed to the applicable Agent, and the Lenders and the
Borrowers severally agree to deal with and through the applicable Agent in
accordance with this Agreement.

 

117



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Agents,
Swing Line Lender, the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail, FPML Messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, Swing Line Lender or L/C Issuer pursuant to Article II if such
Lender, Swing Line Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, Swing Line
Lender, each L/C Issuer or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, either L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s, any Loan Party’s or any Agent’s transmission of Borrower Materials
or notices through the Platform, any other electronic platform or electronic
messaging service or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower, any Lender, either L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrowers, each Agent, each L/C Issuer
and the Swing Line Lender may change its address, fax, telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address, fax or
telephone number for notices and other communications hereunder by notice to the

 

118



--------------------------------------------------------------------------------

Company, the Agents, the L/C Issuers and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Agents, L/C Issuers and Lenders. The Agents, the L/C Issuers and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic and electronic notices, Committed Loan Notices, Letter of Credit
Applications, Notice of Loan Prepayment and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify each Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Loan Party. All telephonic notices to and other telephonic communications
with either Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or any Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided and provided under any other Loan Document
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent

 

119



--------------------------------------------------------------------------------

pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders

 

  10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and their Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agents), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by either L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by each Agent,
each Lender and each L/C Issuer (including the fees, charges and disbursements
of any counsel for any such Agent, Lender or L/C Issuer), and shall pay all fees
and time charges for attorneys who may be employees of such Agent, Lender or L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify each Agent (and
any sub-agent thereof), each Lender and each L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of an Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), including, without
limitation, any assignment being deemed to be void ab initio pursuant to
Section 10.06, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other

 

120



--------------------------------------------------------------------------------

Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to either Agent (or any sub-agent thereof), either
L/C Issuer or Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to such Agent (or any such sub-agent), such
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub-agent) or such L/C Issuer or Swing
Line Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for such Agent (or any such sub-agent) or L/C Issuer or Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Laws, no Borrower shall assert, and hereby waives on behalf of itself
and each Loan Party, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
either Agent, either L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to either Agent, either L/C Issuer or any Lender, or either
Agent, either L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees

 

121



--------------------------------------------------------------------------------

to pay to the applicable Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by such Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

  10.06 Successors  and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section or pursuant to Section 9.09,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the L/C Issuers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that, except in the case of an assignment made pursuant to the
last paragraph of Section 9.09, any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the applicable Agents
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and

 

122



--------------------------------------------------------------------------------

concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the applicable Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that such
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) the consent of the applicable Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the U.S.
Sub-facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the applicable Agent (and in the case of an assignment with respect
to the Australian Sub-facility, a copy to the Administrative Agent), an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that such Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to (A) the
Company or any of the Company’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), (C) a natural Person or (D) any holder of Subordinated Debt.

 

123



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to any Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the applicable Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section, except that any assignment or transfer to any
holder of Subordinated Debt shall be void ab initio.

(c) Register. The applicable Agent, acting solely for this purpose as an agent
of the Borrowers (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office or the Australian Administrative Agent’s
Office, as the case may be, a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

124



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or either Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to delivery by such Participant of the
documents required pursuant to Section 3.01(e)), 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, no Agent (in its capacity as an Agent) shall have
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

125



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its U.S. Commitment and U.S. Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as U.S. L/C Issuer and/or (ii) upon 30 days’
notice to the Company, resign as Swing Line Lender. Notwithstanding anything to
the contrary contained herein, if at any time Westpac assigns all of its
Australian Commitment and Australian Loans pursuant to subsection (b) above,
Westpac may, upon 30 days’ notice to the Company and the Lenders, resign as
Australian L/C Issuer. In the event of any such resignation as an L/C Issuer or
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as U.S. L/C Issuer or Swing Line
Lender, as the case may be, or the resignation of Westpac as Australian L/C
Issuer. If Bank of America or Westpac resigns as U.S. L/C Issuer or Australian
L/C Issuer, as the case may be, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or BBSY Loans, as the case may
be, or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (A) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (B) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America or Westpac, as the case may be, to effectively assume the obligations
of Bank of America or Westpac, as the case may be, with respect to such Letters
of Credit.

(g) Reliance. Any assignor of a Loan or Commitment hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender in the relevant
Assignment and Assumption or that such assignee meets the criteria applicable to
assignments under this Section (including, without limitation, the requirements
of Section 10.06(b)(v)(D)). None of the Joint Lead Arrangers or the Agents shall
have any responsibility or liability for monitoring the list or identities of,
or enforcing provisions relating to, prospective assignees ((including, without
limitation, the requirements of Section 10.06(b)(v)).

10.07 Treatment of Certain Information; Confidentiality. Each of the Agents, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested or required by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible

 

126



--------------------------------------------------------------------------------

Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any actual
or prospective counterparty (or its Related Parties) to any swap or derivative
transaction relating to a Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Company, (h) on a confidential
basis to (i) the CUSIP Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder or (ii) the provider of any
Platform or other electronic delivery service used by any Agent, any L/C Issuer
or the Swing Line Lender to deliver Borrower Materials or notices to the Lenders
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to either
Agent, any Lender, either L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to either Agent, any Lender or either L/C Issuer on a nonconfidential
basis prior to disclosure by the Company or any Subsidiary, provided that, in
the case of information received from the Company or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

The Loan Parties consent to the publication by any Agent or any Lender of
customary advertising material relating to the transactions contemplated hereby
using the name, product photographs, logo or trademark of the Loan Parties;
provided that if any such advertising materials includes the Company’s results
of operations, or other Information that is to be treated as confidential under
this Section, the Company’s consent shall be required prior to such publication.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
any such Affiliate, irrespective of whether or not such Lender or such L/C
Issuer or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be contingent or unmatured, secured or unsecured, or are owed to a
branch or office or Affiliate of such Lender or such L/C Issuer different from
the branch or office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with

 

127



--------------------------------------------------------------------------------

the provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents, the L/C Issuers and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If either Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agents and when the Agents shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by either Agent or any
Lender or on their behalf and notwithstanding that either Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 

128



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by any Agent, any L/C Issuer or the Swing Line Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06(b) or any Lender is a Defaulting
Lender, or any Lender does not consent to a proposed amendment, waiver, consent
or release with respect to any Loan Document that has received the consent of
the Required Lenders, but requires the consent of all Lenders or all affected
Lenders, then the Company may, at its sole expense and effort, upon notice to
such Lender and each Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
applicable Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any assignment resulting from any Lender not consenting to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that has received the consent of the Required Lenders, but requires the consent
of all Lenders or all affected Lenders, the applicable assignee shall have
consented to such amendment, waiver, consent or release.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

129



--------------------------------------------------------------------------------

  10.14  Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT EITHER AGENT, ANY LENDER OR EITHER L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

130



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by each of the Agents and any
Affiliate thereof, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between such Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and each of the Agents and, as
applicable, its Affiliates, the Joint Lead Arrangers and the Lenders and their
Affiliates (collectively, solely for the purposes of this Section, the
“Lenders”), on the other hand, (ii) each of such Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) such Borrower and each other
Loan Party is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) each Agent and its Affiliates, the Joint Lead Arrangers
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) no Agent nor any of its Affiliates, nor any of the Joint Lead Arrangers nor
any Lender has any obligation to such Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Agents and their respective Affiliates, the Joint Lead
Arrangers and the Lenders may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and no Agent nor any of its Affiliates,
nor any of the Joint Lead Arrangers nor any Lender has any obligation to
disclose any of such interests to such Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and the other Loan Parties hereby waives and releases any claims that
it may have against any Agent or any of its Affiliates, either Joint Lead
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such

 

131



--------------------------------------------------------------------------------

Borrower in accordance with the Act. The Borrowers and the other Loan Parties
agree to, promptly following a request by either Agent or any Lender, provide
all such other documentation and information that either Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

  10.19  Facility Allocation Mechanism.

 

  (a) Implementation of FAM.

(i) On the FAM Exchange Date, (x) the Commitments shall, unless, on or prior to
the FAM Exchange Date, the majority Lenders under each Facility shall have
otherwise directed the Administrative Agent (but without limiting the
applicability of any conflicting provision of Article VIII), automatically and
without further act be terminated as provided in Article VIII, (y) the Lenders
shall automatically and without further act (and without regard to the
provisions of Section 10.06), unless, on or prior to the FAM Exchange Date, the
majority Lenders under each Facility shall have otherwise directed the
Administrative Agent, be deemed to have exchanged interests in the Facilities
such that in lieu of the interest of each Lender in each Facility in which it
shall have assumed an interest and/or participated as of such date (including
such Lender’s interest in the other Obligations of each Loan Party in respect of
each such Facility), such Lender shall hold an interest in every one of the
Facilities (including the other Obligations of each Loan Party in respect of
each such Facility and each L/C Reserve Account established pursuant to clause
(b) below), whether or not such Lender shall previously have participated
therein, equal to such Lender’s FAM Percentage thereof and (z) simultaneously
with the deemed exchange of interests pursuant to clause (y) above, in the case
of any FAM Dollar Lender that has prior to the date thereof notified the
Administrative Agent and the Company in writing that it has elected to have this
clause (z) apply to it, the interests in the Australian Loans to be received by
such FAM Dollar Lender in such deemed exchange shall, automatically and with no
further action required, be converted into the Dollar Equivalent, determined
using the Spot Rate calculated as of such

 

132



--------------------------------------------------------------------------------

date, of such amount, and on and after such date, all amounts accruing and owed
to such FAM Dollar Lender in respect of such Obligations shall accrue and be
payable in Dollars at the rate otherwise applicable hereunder; provided that
such FAM Exchange will not affect the aggregate amount of the Obligations of the
Borrowers to the Lenders under the Loan Documents. Each Lender and each Loan
Party hereby consents and agrees to the FAM Exchange, and each Lender agrees
that the FAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Facility. Each Loan
Party agrees from time to time to execute and deliver to the Administrative
Agent all promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the FAM Exchange, and
each Lender agrees to surrender any promissory notes originally received by it
in connection with its Loans hereunder to the Administrative Agent against
delivery of new promissory notes evidencing its interests in the Facilities;
provided, however, that the failure of any Loan Party to execute or deliver or
of any Lender to accept any such promissory note, instrument or document shall
not affect the validity or effectiveness of the FAM Exchange.

(ii) As a result of the FAM Exchange, upon and after the FAM Exchange Date, each
payment received by the Administrative Agent or the Australian Administrative
Agent pursuant to any Loan Document in respect of the Obligations, and each
distribution made by the Administrative Agent or the Australian Administrative
Agent pursuant to any Loan Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective FAM
Percentages. Any direct payment received by a Lender upon or after the FAM
Exchange Date, including by way of setoff, in respect of any Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.

(iii) Notwithstanding anything in this Section 10.19 to the contrary, no Lender
shall receive any interest in any Obligation of a Loan Party in respect of a
U.S. Sub-facility or any rights with respect thereto if such Lender’s receipt of
such interest or right would cause the Company or any of its Subsidiaries to
include any amount in income under Section 956 of the Code.

 

  (b) Letters of Credit.

(i) In the event that on the FAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part or there shall be any unpaid L/C
Obligation under any such Letter of Credit, each applicable Lender shall, before
giving effect to the FAM Exchange, promptly pay over to the Administrative
Agent, in immediately available funds and in the currency that each such Letter
of Credit is denominated, an amount equal to such Lender’s Applicable Percentage
of U.S. Loans or Australian Loans, as applicable, of each such Letter of
Credit’s undrawn face amount or (to the extent it has not already done so) such
L/C Obligation, as the case may be, together with interest thereon from the FAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to a U.S.
Loan that is a Base Rate Loan in a principal amount equal to such amount, as the
case may be. The Administrative Agent shall establish a separate account or
accounts for each Lender (each, an “L/C Reserve Account”) for the amounts
received with respect to each such Letter of Credit and/or L/C Obligation
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Lender’s L/C Reserve Account such Lender’s FAM Percentage of the amounts
received from the Lenders as provided above. The Administrative

 

133



--------------------------------------------------------------------------------

Agent shall have sole dominion and control over each L/C Reserve Account, and
the amounts deposited in each L/C Reserve Account shall be held in such L/C
Reserve Account until withdrawn as provided in paragraph (ii), (iii), (iv) or
(v) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the L/C Reserve Accounts
in respect of each Letter of Credit and/or L/C Obligation and the amounts on
deposit in respect of each Letter of Credit and/or L/C Obligation attributable
to each Lender’s FAM Percentage. The amounts held in each Lender’s L/C Reserve
Account shall be held as a reserve against such Lender’s Applicable Percentage
of the L/C Obligations then outstanding, shall be the property of such Lender,
shall not constitute Loans to or give rise to any claim of or against any Loan
Party and shall not give rise to any obligation on the part of any Borrower to
pay interest to such Lender, it being agreed that the reimbursement obligations
in respect of Letters of Credit shall arise only at such times as drawings are
made thereunder, as provided in Section 2.03.

(ii) In the event that after the FAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable L/C Issuer, withdraw from the L/C Reserve Account of each Lender
any amounts, up to the amount of such Lender’s FAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to the applicable L/C Issuer in satisfaction of the
reimbursement obligations of the Lenders under Section 2.03 (but not of any
Borrower under Section 2.03, respectively). In the event any Lender shall
default on its obligation to pay over any amount to the Administrative Agent in
respect of any Letter of Credit as provided in this Section 10.19, the
applicable L/C Issuer shall, in the event of a drawing thereunder, have a claim
against such Lender to the same extent as if such Lender had defaulted on its
obligations under Section 2.03, but shall have no claim against any other Lender
in respect of such defaulted amount, notwithstanding the exchange of interests
in the reimbursement obligations pursuant to Section 10.19(a). Each other Lender
shall have a claim against such defaulting Lender for any damages sustained by
it as a result of such default, including, in the event such Letter of Credit
shall expire undrawn, its FAM Percentage of the defaulted amount.

(iii) In the event that after the FAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.

(iv) With the prior written approval of the Administrative Agent and the
applicable L/C Issuer, any Lender may withdraw the amount held in its L/C
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the applicable L/C Issuer on
demand, its FAM Percentage of such drawing.

(v) Pending the withdrawal by any Lender of any amounts from its L/C Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
at the direction of such Lender and subject to such rules as the Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
cash equivalents. Each Lender that has not withdrawn the amounts in its L/C
Reserve Account as provided in paragraph (iv) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
L/C Reserve Account and to retain such earnings for its own account.

 

134



--------------------------------------------------------------------------------

(c) Net Payments Upon Implementation of FAM Exchange. Notwithstanding any other
provision of this Agreement, if, as a direct result of the implementation of the
FAM Exchange, a Borrower is required to withhold Indemnified Taxes from amounts
payable to the Administrative Agent, any Lender or any Participant hereunder, or
if Indemnified Taxes are otherwise imposed on such amounts, or if the
Administrative Agent or any Lender or Participant hereunder is required to pay
any such Indemnified Taxes, the amounts so payable to the Administrative Agent,
such Lender or such Participant shall be increased to the extent necessary to
yield to the Administrative Agent, such Lender or such Participant (i) (after
making all required withholding or deductions including withholding or
deductions applicable to additional sums payable under this Section 10.19(c) or
after payment of Indemnified Taxes) an amount equal to the sum such
Administrative Agent, Lender or Participant, as the case may be, would have
received had no such withholding or deductions been made or had such Indemnified
Taxes not been imposed; (ii) the Borrowers shall pay the full amount withheld or
deducted to the relevant taxation authority in accordance with applicable Law;
and (iii) within 30 days of such payments, the applicable Borrower shall deliver
to the Administrative Agent the original or certified copy of a receipt or other
documentation reasonably satisfactory to the Administrative Agent evidencing
payment thereof; provided, however, that the Borrowers shall not be required to
increase any such amounts payable to such Lender or Participant under this
Section 10.19(c) (but, rather, shall be required to increase any such amounts
payable to such Lender or Participant to the extent required by Section 3.01 if
such Lender or Participant was prior to or on the FAM Exchange Date already a
Lender or Participant with respect to any Borrower. If a Foreign Lender, in its
good faith judgment, is eligible for an exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Company under this Agreement, such
Foreign Lender shall comply with the requirements of paragraph (e) of
Section 3.01 as soon as practicable, and the Company shall not be required to
increase any such amounts payable to such Foreign Lender to the extent of any
U.S. withholding tax resulting from the failure by a Foreign Lender to so
comply. If a Borrower fails to withhold, pay or remit any such Indemnified Taxes
when due to the appropriate taxing authority or fails to remit to the applicable
Agent the required receipts or other required documentary evidence, the
Borrowers shall indemnify, on a joint and several basis, the applicable Agent,
the applicable Lenders and the applicable Participants for any taxes, interest,
costs or penalties that may be payable by such Agent, such Lenders or such
Participants as a result of any such failure. This Section 10.19(c) shall not
have any impact on the application of Section 3.01 to any payments to the extent
Section 3.01 otherwise applies to such payments.

 

  10.20  Limitations of Liability.

(a) General. The obligations of any Borrower and the rights of the parties
(other than the Loan Parties) are subject to this Section 10.20 or any
limitations set out in the Designated Borrower Notice executed by such Borrower
despite any provision to the contrary in this Agreement or any other Loan
Document.

(b) Certain Foreign Subsidiaries. Despite any provision to the contrary in this
Agreement or any other Loan Document, no Borrower shall have any obligation
directly or indirectly in respect of any Obligations to the extent that any such
Obligation would result in an inclusion under section 956 of the Code for the
Company or any of its Subsidiaries (calculated assuming in all events no
limitation on the “earnings and profits” or “applicable earnings” of the
relevant controlled foreign corporation as applied in that section).

 

135



--------------------------------------------------------------------------------

  10.21   Stamp Duties and GST.

(a) The Company must pay all stamp, transaction and other similar duties and
charges in relation to the Loan Documents, and any security and any transaction
under them. The Company shall also pay any fines and penalties unless they
result from a failure by an Agent or a Lender to lodge a document for stamping
in sufficient time, having received the amount of stamp duty and all necessary
documents in a timely manner. The Company shall reimburse each Agent and each
Lender for all such amounts paid by it with respect to such stamp, transaction
and other similar duties and charges.

(b) All payments to be made by any Loan Party under or in connection with any
Loan Document have been calculated without regard to GST.

(i) If all or part of any such payment is the consideration for a taxable supply
for GST purposes then, when a Loan Party makes the payment:

(A) it must pay to the applicable Agent or Lender, as the case may be, an
additional amount equal to that payment (or part) multiplied by the appropriate
rate of GST (currently 10% in Australia); and

(B) such Agent or Lender, as the case may be, will promptly provide the Loan
Party a tax invoice complying with the relevant GST legislation.

(ii) Where under a Loan Agreement, the Loan Party is required to reimburse or
indemnify for an amount, the Loan Party will pay the relevant amount (including
any sum in respect of GST) less any GST input tax credit the relevant
Indemnified Party determines that it is entitled to claim in respect of that
amount.

 

  10.22  Other Acknowledgements.

(a) This Agreement takes effect as an agreement between the Company, the
Lenders, the Administrative Agent, the Swing Line Lender, the U.S. L/C Issuer,
the Australian Administrative Agent and the Australian L/C Issuer on execution
of this Agreement by each such party. Until Collotype International Holdings Pty
Limited executes this Agreement, all references to Collotype International
Holdings Pty Limited as the Australian Borrower in this Agreement will be
disregarded. A party to this Agreement is only bound by its obligations under
this Agreement on and from the date it executes this Agreement.

(b) The Australian Administrative Agent acknowledges and agrees that it holds
each Australian Security Document in its own capacity and as agent for the
Australian Sub-facility Lenders.

 

  10.23  Parallel Debt; Administrative Agent as Holder of Security.

 

  (a) In this Section:

“Finance Party” means a Lender, the Administrative Agent, the Swing Line Lender,
the U.S. L/C Issuer, the Australian Administrative Agent, the Australian L/C
Issuer and (to the extent that such Persons hold Secured Obligations (as defined
in the U.S. Guarantee and Collateral Agreement)) Affiliates of the foregoing.

 

136



--------------------------------------------------------------------------------

“Finance Party Claim” means any amount which a Loan Party owes to a Finance
Party with respect to or in connection with the Obligations.

“Administrative Agent Claim” has the meaning specified in subsection (c) below.

(b) Unless expressly provided to the contrary in any Loan Document, the
Administrative Agent holds any security created by a Loan Document governed by
any relevant law and the proceeds of that security on trust for the Finance
Parties.

(c) Each Loan Party must pay the Administrative Agent, as an independent and
separate creditor, an amount equal to each Finance Party Claim on its due date
(the “Administrative Agent Claims”).

(d) Each Administrative Agent Claim is created on the understanding that the
Administrative Agent must:

(i) share the proceeds of each Administrative Agent Claim with the other Finance
Parties; and

(ii) pay those proceeds to the Finance Parties in accordance with their
respective interests in the amounts outstanding under the Loan Documents.

(e) The Administrative Agent may enforce performance of any Administrative Agent
Claim in its own name as an independent and separate right. This includes any
suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceeding.

(f) Each Finance Party must, at the request of the Administrative Agent, perform
any act required in connection with the enforcement of any Administrative Agent
Claim. This includes joining in any proceedings as co-claimant with the
Administrative Agent.

(g) Unless the Administrative Agent fails to enforce an Administrative Agent
Claim within a reasonable time after its due date, a Finance Party may not take
any action to enforce the corresponding Finance Party Claim unless it is
requested to do so by the Administrative Agent.

(h) Each Loan Party irrevocably and unconditionally waives any right it may have
to require a Finance Party to join in any proceedings as co-claimant with the
Administrative Agent in respect of any Administrative Agent Claim.

(i) (i) Discharge by a Loan Party of a Finance Party Claim will discharge the
corresponding Administrative Agent Claim in the same amount.

(ii) Discharge by a Loan Party of an Administrative Agent Claim will discharge
the corresponding Finance Party Claim in the same amount.

(j) The aggregate amount of the Administrative Agent Claims will never exceed
the aggregate amount of Finance Party Claims.

 

137



--------------------------------------------------------------------------------

(k) (i) A defect affecting an Administrative Agent Claim against a Loan Party
will not affect any Finance Party Claim.

(ii) A defect affecting a Finance Party Claim against a Loan Party will not
affect any Administrative Agent Claim.

(l) If the Administrative Agent returns to any Loan Party, whether in any kind
of insolvency proceedings or otherwise, any recovery in respect of which it has
made a payment to a Finance Party, that Finance Party must repay an amount equal
to that recovery to the Administrative Agent.

 

  10.24 Electronic Execution  of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the Australian
Administrative Agent, any L/C Issuer, the Swing Line Lender nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the
Australian Administrative Agent, such L/C Issuer, the Swing Line Lender or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.

10.25 Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Agents under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the credit facilities described in the Existing
Credit Agreement, shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrowers outstanding as of such date under the Existing Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the applicable Agent shall make such transfers of funds as
are necessary in order that the outstanding balance of the applicable Loans,
together with any Loans funded on the Closing Date, reflect the respective
Commitments of the Lenders hereunder.

ARTICLE XI.

PPSA & PRIVACY

 

  11.01 PPSA  Further Steps.

(a) If an Agent determines that a Loan Document (or a transaction in connection
with it) is or contains a security interest for the purposes of a PPS Law, the
Borrowers agree to do anything (such as

 

138



--------------------------------------------------------------------------------

obtaining consents, signing and producing documents, getting documents completed
and signed and supplying information and procuring that any Subsidiary do the
same) which the Agent or any Lender asks and reasonably considers necessary for
the purposes of:

(i) ensuring that the security interest is enforceable, perfected and otherwise
effective;

(ii) enabling the Agent to apply for any registration, or give any notification,
in connection with the security interest so that the security interest has the
priority required by the Agent or Lender; or

(ii) enabling the Agent or any Lender to exercise rights in connection with the
security interest.

(b) Everything a Borrower is required to do under this clause 11.01 is at that
Borrower’s expense. Each Borrower agrees to pay or reimburse the costs and
expenses (including legal costs) of the Agent and the Lenders in connection with
anything the Borrower is required to do under this clause 11.01.

 

  11.02 PPSA Waivers.

(a) Without limiting any other provision of this document, or any other Loan
Document, each Borrower waives its right to receive any verification statement
(or notice of any verification statement) in respect of any financing statement
or financing change statement relating to any Lien created under this Agreement
or any other Loan Document.

(b) Each Borrower and each Agent agree that, to the extent permitted by law and
in respect of each Loan Document and each Lien created under a Loan Document:

(i) the Borrower and the Agent contract out of:

(A) the Agent’s obligation to:

(I) dispose of or retain personal property under section 125 of the PPSA; and

(II) include details of amounts paid to other secured parties in a statement of
account under section 132(3)(d) of the PPSA;

(B) section 142 of the PPSA; and

(C) section 143 of the PPSA;

(ii) the Borrower and each Agent contract out of the Borrower’s rights to (and
the Borrower waives its rights to):

(A) receive notice of the removal of an accession under section 95 of the PPSA;

 

139



--------------------------------------------------------------------------------

(B) receive notice of the decision of the Agent to enforce any Lien in
accordance with land law decisions under section 118 of the PPSA;

(C) receive notice of any action of the Agent to enforce any Lien in liquid
assets under section 121(4) of the PPSA;

(D) receive notice of the Agent’s proposal to dispose of personal property under
section 130 of the PPSA;

(E) receive a statement of account under section 132(4) of the PPSA; and

(F) any other provision of the PPSA notified to the Borrowers by an Agent after
the date of this document; and

(iii) the Borrowers and each Agent contract out of the application of Part4.3 or
the PPSA (other than sections 126, 128, 129(1), 133, 134(1), 138B and 138C) if
that Part would apply by virtue of section 116(2) of the PPSA.

(c) Nothing in clause 11.02(b) is intended to have to the effect of applying
Chapter 4 of the PPSA to Liens in relation to Loan Documents made prior to the
registration commencement time (as defined in the PPSA).

 

  11.03 Other  Rights.

Where an Agent has powers in addition to, or existing separately from, those in
Chapter 4 of the PPSA, those powers will continue to apply and are not limited
or excluded (or otherwise adversely affected) by the PPSA. This is despite
clause 11.02 or any other provision of a Loan Document.

 

  11.04 PPSA  Undertaking.

Each Borrower will promptly take (and procure that each Subsidiary will take)
all reasonable steps which are prudent for its business under or in relation to
PPS Law including doing anything reasonably requested by an Agent for that
purpose. For example, it will:

(a) create and implement appropriate policies and systems; and

(b) where appropriate, take reasonable steps, to identify Liens in its favor and
to perfect and protect them, with the highest priority reasonably available.

 

  11.05 PPSA  Confidentiality.

Each party to this Agreement agrees not to disclose under section 275(1) of the
PPSA information of the kind mentioned in section 275(1) of the PPSA, except in
circumstances required by sections 275(7)(b) to (e) of the PPSA. Each party to
this Agreement agrees that each Borrower will only authorize the disclosure of
information under section 275(7)(c) or request information under section
275(7)(d) of the PPSA, if the Agent approves.

 

140



--------------------------------------------------------------------------------

  11.06  Interpretation.

In this Article XI, the following words and expressions have the same meanings
given to them in the PPSA: control, financing change statement, financing
statement, personal property, and verification statement

 

  11.07  Privacy

(a) If a Loan Party gives the Australian Administrative Agent Personal
Information about someone else, or directs someone else to give their Personal
Information to the Australian Administrative Agent, the Loan Party must show
that person a copy of the Privacy Statement so that they understand the manner
in which their Personal Information may be used or disclosed.

(b) Each Borrower acknowledges that the Australian Privacy Principles set out in
the Privacy Act 1998 (Cth) apply to all Personal Information collected and
disclosed for the purposes of, or in connection with, the Loan Documents by the
Australian Administrative Agent.

[Signature Pages Follow]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MULTI-COLOR CORPORATION By:  

/s/ Mary T. Fetch

Name:   Mary T. Fetch Title:   Vice President and Treasurer COLLOTYPE
INTERNATIONAL HOLDINGS PTY LIMITED IN ACCORDANCE WITH SECTION 127(1) OF THE
CORPORATIONS ACT 2001 (CTH) By:  

/s/ Mary T. Fetch

Name of Director: Mary T. Fetch By:  

/s/ Sharon E. Birkett

Name of Director: Sharon E. Birkett

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Liliana Claar

Name:   Liliana Claar Title:   Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, U.S. L/C Issuer and Swing Line Lender

By:  

/s/ Joseph R. Jackson

Name:   Joseph R. Jackson Title:   Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Richard B. Kuertz

Name:   Richard B. Kuertz Title:   Senior Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC,

as Lender

By:  

/s/ Edward McGuire

Name:   Edward McGuire Title:   Managing Director

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH, as Lender By:  

/s/ Erin Thomas-Walker

Name:   Erin Thomas-Walker Title:   Vice President By:  

/s/ Peter Glawe

Name:   Peter Glawe Title:   Executive Director

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as Lender By:  

/s/ Kenneth D. Kramp

Name:   Kenneth D. Kramp Title:   Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Lender By:  

/s/ Jeffrey P. Fisher

Name:   Jeffrey P. Fisher Title:   Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Lender By:  

/s/ Steven D. Mullinger

Name:   Steven D. Mullinger Title:   Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Fifth Third Bank,

as Lender

By:  

/s/ Kelly S. Wolski

Name:   Kelly S. Wolski Title:   Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Branch Banking & Trust Company, a North Carolina Banking Corporation, as Lender
By:  

/s/ Greg R. Branstetter

Name:   Greg R. Branstetter Title:   Senior Vice President

Multi-Color Corporation

Amended and Restated Credit Agreement

Signature Page